AMALGAMATION AGREEMENT


THIS AMALGAMATION AGREEMENT (the “Agreement”) is made effective as of the 21st
day of April, 2009 (the “Effective Date”).


AMONG:


CICERO RESOURCES CORP.
a company incorporated under the laws of the state of Nevada, with an executive
office at 7251 West Lake Mead Boulevard, Suite 300, Las Vegas, Nevada 89128
 
(“Cicero”)


AND:


INTELIMAX MEDIA INC.
a company incorporated under the laws of the province of British Columbia, with
an executive office at 555 West Hastings Street, Suite 2320, Vancouver, British
Columbia V6B 4N4


(“Intelimax”)




WHEREAS:


A.
Cicero and Intelimax (collectively, the “Amalgamating Companies”) desire for
business reasons to amalgamate (the “Amalgamation”) under the authority
conferred by the Business Corporations Act (British Columbia), as amended (the
“Act”), and the Amalgamating Companies have agreed to amalgamate and continue as
one company (the “Amalgamated Company”) on the terms and subject to the
conditions set forth in this Agreement;



B.
Cicero was incorporated in the state of Nevada on October 19, 2007, and its
authorized share structure consists of (i) 150,000,000 shares of common stock
with a par value of $0.00001 and (ii) 20,000,000 shares of preferred stock with
a par value of $0.00001;



C.
Intelimax was incorporated on April 17, 2006 under the laws of the Province of
British Columbia, and its authorized share capital consists of an unlimited
number of common shares without par value; and



D.
The Amalgamating Companies desire that the Amalgamation become effective as soon
as practicable after the completion of the closing of the transactions
contemplated by this Agreement (the “Closing”).



1

--------------------------------------------------------------------------------


 
NOW THEREFORE this Agreement witnesses that in consideration of the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
covenant and agree as follows:
 
1.
AMALGAMATION



1.1
Subject to the provisions of this Agreement, the Amalgamating Companies hereby
agree to amalgamate effective as of the Closing under the provisions of the Act
and to continue as the Amalgamated Company on the terms and subject to the
conditions set forth in this Agreement.



1.2
The name of the Amalgamated Company shall be “Intelimax Media Inc.”, which name
shall be reserved by Cicero with the Registrar of Companies of the province of
British Columbia (the “Registrar of Companies”).



1.3
The form of the Amalgamation Application and the Articles of the Amalgamated
Company shall, subject to amendment, alteration or addition under the Act, be in
the forms set forth in Schedules A and B, respectively, attached to this
Agreement.



1.4
There will be no restrictions on the business the Amalgamated Company may carry
on or the powers it may exercise.



1.5
The mailing and delivery address of the registered and records offices of the
Amalgamated Company shall be at 925 West Georgia Street, Suite 1820, Vancouver,
British Columbia V6C 3L2, until otherwise determined.



1.6
The authorized share capital of the Amalgamated Company shall consist of (i)
150,000,000 common shares with a par value of $0.00001, and (ii) 20,000,000
preferred shares with a par value of $0.00001.



1.7
The number of directors of the Amalgamated Company, until amended in accordance
with the Articles of the Amalgamated Company, shall be set at four (4).  The
first directors of the Amalgamated Company shall be as follows:

 
Charles Green
137 Oak Court, Anmore, BC, V3H 4W9     Michael Young 4431 Cambridge Street,
Burnaby, BC, V5C 1H6     Ping Shen 1328 East 35th Avenue, Vancouver, BC, V5W 1C1
    Richard Skujins 7375 Angus Drive, Vancouver, BC, V6P 5J8

 
 
1.8
The directors listed in subsection 1.7 of this Agreement shall carry on and
continue the management and operation of the Amalgamated Company in such manner
as they determine, subject to and in accordance with the articles of the
Amalgamated Company and the provisions of the Act.

 
1.9
The following persons shall hold the offices set forth opposite their respective
names and shall carry out their respective duties until they are relieved from
such offices by the directors of the Amalgamated Company or until they sooner
cease to hold such office:

 

Michael Young   President and Secretary     Charles Green  Chief Executive
Officer     Ping Shen Chief Financial Officer and Treasurer     Raymond Slee
Chief Technical Officer

 
2

--------------------------------------------------------------------------------


                           
1.10
The first annual reference date of the Amalgamated Company shall be set at a
date no later than 18 months after the Amalgamation Application is accepted by
the Registrar of Companies.

 
 

1.11
Upon the issuance of an Amalgamation Certificate by the Registrar of Companies
pursuant to the Act, the issued and unissued shares of the Amalgamating
Companies shall be cancelled or exchanged for shares of the Amalgamated Company
as follows:



 
(a)
all of the unissued shares of each of the Amalgamating Companies shall be
cancelled;



 
(b)
each one post-split issued and outstanding share of common stock of Cicero shall
be exchanged for one common share in the capital of the Amalgamated Company;



 
(c)
each one issued and outstanding common share of Intelimax shall be exchanged for
one common share in the capital of the Amalgamated Company;



and at the Closing the cancellations and exchanges set forth in this subsection
1.11 shall be deemed to have been made.


1.12
Upon the issuance of an Amalgamation Certificate by the Registrar of Companies
pursuant to the Act, each one issued and outstanding common share purchase
warrant of Intelimax shall be exchanged for one common share purchase warrant of
the Amalgamated Company on the same terms and subject to the same conditions as
the existing warrants.



1.13
After the Amalgamation becomes effective, the Amalgamated Company shall request
that the shareholders of each Amalgamating Company surrender their share
certificates for cancellation in exchange for receiving certificates
representing shares of the Amalgamated Company on the basis set forth in
subsection 1.11.  Until such surrender and exchange, the share certificate or
certificates representing shares of the Amalgamating Companies held by each such
shareholder shall constitute evidence of each such shareholder’s right to be
registered as a shareholder of the Amalgamated Company.



1.14
The Amalgamated Company shall possess all the property, rights and privileges
and shall be subject to all the liabilities, obligations, contracts,
disabilities, claims and debts of the Amalgamating Companies as such exist
immediately prior to the Amalgamation.



1.15
All rights of creditors against each of the Amalgamating Companies and all liens
upon their assets shall be unimpaired by the Amalgamation and all debts,
obligations, contracts, liabilities and duties of each of the Amalgamating
Companies thenceforth shall attach to the Amalgamated Company and may be
enforced against it.



1.16
No action or proceeding by or against any of the Amalgamating Companies shall
abate or be affected by the Amalgamation.



1.17
The financial year-end of the Amalgamated Company shall be March 31 until
changed by the directors of the Amalgamated Company.



3

--------------------------------------------------------------------------------




2.
REPRESENTATIONS AND WARRANTIES



2.1 
Representations and Warranties of Cicero



 
(a)
Organization; Power. Cicero is a company duly incorporated, validly existing and
in good standing under the laws of the state of Nevada, and has all requisite
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder.



 
(b)
Authorization. The execution, delivery and performance of this Agreement have
been duly and validly authorized by all necessary corporate action of
Cicero.  This Agreement, when executed and delivered by the parties thereto,
shall constitute a legal, valid, and binding obligation of Cicero, enforceable
against Cicero in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency and similar laws affecting the
rights of creditors generally or judicial limits on equitable remedies.



 
(c)
Authorized Share Structure.  As of the date of this Agreement, the authorized
share structure of Cicero consists of (i) 150,000,000 shares of common stock
with a par value of $0.00001, of which 34,040,000 are issued and outstanding as
of the date hereof, and (ii) 20,000,000 shares of preferred stock with a par
value of $0.00001, none of which are issued and outstanding as of the date
hereof.  Cicero has no other options, warrants or other rights, agreements or
commitments of any character whatsoever convertible into, or exchangeable or
exercisable for or otherwise requiring the issuance, sale or transfer by Cicero
of any shares of Cicero or any securities convertible into, or exchangeable or
exercisable for, or otherwise evidencing a right to acquire any shares of
Cicero.  All outstanding shares of Cicero have been duly authorized and are
validly issued as fully paid and non-assessable. Cicero shall have no more than
7,500,000 post-split shares of common stock issued and outstanding as of the
Closing.



 
(d)
Conduct of Business. Cicero is not in default under, and no condition exists
that with notice or lapse of time or both would constitute a default of Cicero
under:



 
(i)
any mortgage, loan agreement, indenture, evidence of indebtedness, or other
instrument evidencing borrowed money to which Cicero is a party or by which
Cicero is bound; or



 
(ii)
any judgment, order or injunction of any court, arbitrator or governmental
agency that would reasonably be expected to affect materially and adversely
Cicero or Cicero’s business, financial condition or results of operations.



 
(e)
No Adverse Consequences. The execution, delivery and performance of this
Agreement by Cicero will not:



 
(i)
result in the creation or imposition of any lien, security interest, charge or
encumbrance on any of Cicero’s assets or properties;



 
(ii)
violate or conflict with, or result in a breach of, any provision of Cicero’s
Articles of Incorporation or Bylaws;



 
(iii)
violate any law, judgment, order, injunction, decree, rule, regulation or ruling
of any governmental authority applicable to Cicero; or



 
(iv)
conflict with, constitute grounds for termination or acceleration of, result in
the breach of the terms, conditions, or provisions of, result in the loss of any
benefit to Cicero under, or constitute a default under (whether by virtue of the
application of a “change of control” provision or otherwise) any agreement,
instrument, license or permit to which either Cicero is a party or by which
Cicero is bound.



 
(f)
Liabilities. None of the assets or properties of Cicero is subject to any
material liability or obligation.



 
(g)
Litigation. There are no actions, suits, proceedings, orders, investigations, or
claims pending or, to the knowledge of Cicero, threatened against Cicero or any
of its properties or assets, at law or in equity, and Cicero is not subject to
any arbitration proceedings or, to its knowledge, any governmental
investigations or inquiries.

 
4

--------------------------------------------------------------------------------



 
 
(h)
Tax Matters. Cicero has filed all local and foreign tax returns and reports
required to be filed and has paid all taxes shown as due thereon, and no taxing
authority has asserted any deficiency in the payment of any tax or has informed
Cicero that it intends to assert any such deficiency or to make any audit or
other investigation of Cicero for the purpose of determining whether such a
deficiency should be asserted against Cicero.



 
(i)
Compliance with Laws. Cicero is in material compliance with all laws, statutes,
ordinances, regulations, orders, judgments or decrees applicable to it, the
enforcement of which, if Cicero were not in compliance therewith, would have a
material adverse effect on the business and operations of Cicero. Cicero has not
received any notice of any asserted present or past failure by Cicero to comply
with such laws, statutes, ordinances, regulations, orders, judgments or decrees.



 
(j)
Environmental, Health and Safety Matters. Cicero has obtained, has complied
with, and is in compliance with, in each case in all material respects, all
permits, licenses and other authorizations that are required pursuant to
applicable environmental, health and safety legislation for the operation of
Cicero’s business. Cicero has not received any written or oral notice, report or
other information regarding any actual or alleged material violation of any
applicable environmental, health and safety legislation, or any material
liabilities or potential material liabilities (whether accrued, absolute,
contingent, unliquidated or otherwise), including any material investigatory,
remedial or corrective obligations, relating to its business arising under
applicable environmental, health and safety legislation.



 
(k)
Financial Statements. The financial statements of Cicero which are publicly
available on EDGAR online have been prepared in accordance with generally
accepted accounting principles in the United States.





 
(l)
Accuracy of Representations and Warranties. None of the representations and
warranties of Cicero contain any untrue statement of material fact or omit any
material fact necessary to the statements contained in this Agreement not
misleading.



2.2 
Representations and Warranties of Intelimax



 
(a)
Organization; Power. Intelimax is a company duly incorporated, validly existing
and in good standing under the laws of the province of British Columbia, and has
all requisite corporate power and authority to enter into this Agreement and to
perform its obligations hereunder.



 
(b)
Authorization. The execution, delivery and performance of this Agreement have
been duly and validly authorized by all necessary corporate action of Intelimax.
This Agreement, when executed and delivered by the parties thereto, shall
constitute a legal, valid and binding obligation of Intelimax, enforceable
against Intelimax in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency and similar laws affecting
the rights of creditors generally or judicial limits on equitable remedies.



 
(c)
Authorized Share Capital.  As of the date of this Agreement, the authorized
share capital of Intelimax consists of an unlimited number of common shares
without par value of which 15,929,157 are issued and outstanding as of the date
hereof and 785,000 common share purchase warrants exercisable into 785,000
common shares issued and outstanding as of the date hereof. Intelimax has no
other options, warrants or other rights, agreements or commitments of any
character whatsoever convertible into, or exchangeable or exercisable for or
otherwise requiring the issuance, sale or transfer by Intelimax of any shares of
Intelimax or any securities convertible into, or exchangeable or exercisable
for, or otherwise evidencing a right to acquire any shares of Intelimax. All
outstanding shares of Intelimax have been duly authorized and are validly issued
as fully paid and non-assessable.



 
(d)
Conduct of Business. Intelimax is not in default under, and no condition exists
that with notice or lapse of time or both would constitute a default of
Intelimax under:



 
(i)
any mortgage, loan agreement, indenture, evidence of indebtedness, or other
instrument evidencing borrowed money to which Intelimax is a party or by which
Intelimax is bound; or



 
(ii)
any judgment, order or injunction of any court, arbitrator or governmental
agency that would reasonably be expected to affect materially and adversely
Intelimax or Intelimax’s business, financial condition or results of operations.



 
(e)
No Adverse Consequences. The execution, delivery and performance of this
Agreement by Intelimax will not:



 
(i)
result in the creation or imposition of any lien, security interest, charge or
encumbrance on any of Intelimax’s assets or properties;

 
5

--------------------------------------------------------------------------------



 
 
(ii)
violate or conflict with, or result in a breach of, any provision of Intelimax’s
Articles;



 
(iii)
violate any law, judgment, order, injunction, decree, rule, regulation or ruling
of any governmental authority applicable to Intelimax; or



 
(iv)
conflict with, constitute grounds for termination or acceleration of, result in
the breach of the terms, conditions, or provisions of, result in the loss of any
benefit to Intelimax under, or constitute a default under (whether by virtue of
the application of a “change of control” provision or otherwise) any agreement,
instrument, license or permit to which either Intelimax is a party or by which
Intelimax is bound.


 
 
(f)
Liabilities. None of the assets or properties of Intelimax is subject to any
material liability or obligation.



 
(g)
Litigation. There are no actions, suits, proceedings, orders, investigations or
claims pending or, to the knowledge of Intelimax, threatened against Intelimax
or any of its properties or assets, at law or in equity, and Intelimax is not
subject to any arbitration proceedings or, to its knowledge, any governmental
investigations or inquiries.



 
(h)
Tax Matters. Intelimax has filed all Canadian, provincial, local and foreign tax
returns and reports required to be filed and has paid all taxes shown as due
thereon, and no taxing authority has asserted any deficiency in the payment of
any tax or has informed Intelimax that it intends to assert any such deficiency
or to make any audit or other investigation of Intelimax for the purpose of
determining whether such a deficiency should be asserted against Intelimax.



 
(i)
Compliance with Laws. Intelimax is in material compliance with all laws,
statutes, ordinances, regulations, orders, judgments or decrees applicable to
it, the enforcement of which, if Intelimax were not in compliance therewith,
would have a material adverse effect on the business and operations of
Intelimax. Intelimax has not received any notice of any asserted present or past
failure by Intelimax to comply with such laws, statutes, ordinances,
regulations, orders, judgments or decrees.



 
(j)
Environmental, Health and Safety Matters. Intelimax has obtained, has complied
with, and is in compliance with, in each case in all material respects, all
permits, licenses and other authorizations that are required pursuant to
applicable environmental, health and safety legislation for the operation of
Intelimax’s business. Intelimax has not received any written or oral notice,
report or other information regarding any actual or alleged material violation
of any applicable environmental, health and safety legislation, or any material
liabilities or potential material liabilities (whether accrued, absolute,
contingent, unliquidated or otherwise), including any material investigatory,
remedial or corrective obligations, relating to its business arising under
applicable environmental, health and safety legislation.



 
(k)
Permits and Licenses. Intelimax holds, and at all times has held, all permits
necessary to operate its business pursuant to all applicable statutes, laws,
ordinances, rules and regulations of all government bodies, agencies and other
authorities, except when the failure to hold any permit would not have a
material adverse effect on its business. Intelimax is in material compliance
with all the terms of each permit, and there are no claims of material violation
by Intelimax of any permit. All applicable government entities and agencies that
have issued any permits have consented or, prior to the Closing, shall have
consented (when such consent is necessary) to the Amalgamation without requiring
any modification of Intelimax’s rights or obligations under such permits.



 
(l)
Financial Statements. The financial statements of Intelimax shall have been
prepared in accordance with generally accepted accounting principles in the
Canada.



 
(m)
Accuracy of Representations and Warranties.  None of the representations or
warranties of Intelimax contain any untrue statement of material fact or omit
any material fact necessary to make the statements contained in this Agreement
not misleading.



2.3
All representations, warranties, covenants and agreements made in this Agreement
or in any exhibit, schedule, certificate or agreement delivered in accordance
with this Agreement shall survive the Closing for a period of not less than six
(6) months.

 
6

--------------------------------------------------------------------------------


 
3. 
CONDITIONS PRECEDENT



3.1 
Conditions Precedent to Cicero’s Obligations



 
(a)
Financial Statements. Prior to the Closing, Intelimax shall have furnished
Cicero with:



 
(i)
audited financial statements for the fiscal years ended March 31, 2007 and March
31, 2008; and



 
(ii)
auditor reviewed financial statements for the nine month period ended December
31, 2008 or audited financial statements for the year ended March 31, 2009.



 
(b)
Available Information. Prior to the Closing, Intelimax shall have provided
Cicero with all available information regarding the business of Intelimax.



 
(c)
Shareholder Adoption. Prior to the Closing, Intelimax shall have submitted this
Agreement to its shareholders for approval and adoption, and the shareholders of
Intelimax shall have adopted this Agreement pursuant to section 271 of the Act.



 
(d)
Representations and Warranties. Each of the representations and warranties made
by Intelimax in this Agreement shall be true and correct in all material
respects at the Closing with the same effect as though such representations and
warranties were made at that time, except for changes contemplated, permitted or
required by this Agreement. Intelimax shall have performed and complied with all
agreements, covenants and conditions required of Intelimax under this Agreement.



 
(e)
No Proceeding or Litigation. No action, investigation, suit or proceeding by or
before any court, government or regulatory authority shall have been commenced
and be continuing against Intelimax, and no action, investigation, suit or
proceeding shall have been threatened against Intelimax or any of its
affiliates, associates, officers or directors, seeking to restrain, prevent or
alter the terms of this Agreement, questioning the validity or legality of this
Agreement or seeking damages in connection with this Agreement.



 
(e)
Material Change. Intelimax shall not have suffered any material adverse change
in its business, prospects, financial condition, working capital, assets,
liabilities (absolute, accrued, contingent, or otherwise) or operations.



 
(f)
Corporate Action. Intelimax shall have furnished Cicero with a copy, certified
by an authorized signatory of Intelimax, of Intelimax’s resolutions authorizing
the execution, delivery and performance of this Agreement.



3.2 
Conditions Precedent to Intelimax’s Obligations



 
(a)
Private Placement. Prior to the Closing, Cicero shall have raised a minimum of
$35,000 through a private placement of shares of its common stock at a price of
$0.005 per share (the “Private Placement”).



 
(b)
Reverse Split. Prior to the Closing and the Private Placement, Cicero shall have
executed a 100 to 1 reverse split of the issued and outstanding shares of its
common stock.



 
(c)
Conversion and Continuation. Prior to the Closing, Cicero shall have converted
out of the corporate jurisdiction of the state of Nevada pursuant to Chapter 92A
of the Nevada Revised Statutes and shall have continued into the corporate
jurisdiction of the province of British Columbia pursuant to the Business
Corporations Act (British Columbia) (the “Continuation”).



 
(d)
Director Appointment. Prior to the Closing, Cicero shall appoint Michael Young
to its Board of Directors.



 
(e)
Available Information. Prior to the Closing, Cicero shall have provided
Intelimax with all available information regarding the business of Cicero.

 
7

--------------------------------------------------------------------------------



 
 
(f)
Shareholder Adoption. Prior to the Closing, Cicero shall have submitted this
Agreement to the holders of any shares of any class or series of Cicero for
approval and adoption, and the holders of any shares of any class or series of
Cicero shall have adopted this Agreement pursuant to the Nevada Revised
Statutes.



 
(g)
Representations and Warranties. Each of the representations and warranties made
by Cicero in this Agreement shall be true and correct in all material respects
at the Closing with the same effect as though such representations and
warranties were made at that time, except for changes contemplated, permitted or
required by this Agreement. Cicero shall have performed and complied with all
agreements, covenants, and conditions required of Cicero under this Agreement.



 
(h)
No Proceeding or Litigation. No action, investigation, suit or proceeding by or
before any court, government or regulatory authority shall have been commenced
and be continuing against Cicero, and no action, investigation, suit or
proceeding shall have been threatened against Cicero or any of its affiliates,
associates, officers or directors, seeking to restrain, prevent or alter the
terms of this Agreement, questioning the validity or legality of this Agreement
or seeking damages in connection with this Agreement.



 
(i)
Material Change. Cicero shall not have suffered any material adverse change in
its business, prospects, financial condition, working capital, assets,
liabilities (absolute, accrued, contingent, or otherwise) or operations.



 
(j)
Corporate Action. Cicero shall have furnished Intelimax with a copy, certified
by an authorized signatory of Cicero, of Cicero’s resolutions authorizing the
execution, delivery and performance of this Agreement.



4. 
COVENANTS OF INTELIMAX



4.1
Intelimax acknowledges that Cicero is a fully reporting public company in the
United States and that the Amalgamated Company shall become subject to the
filing requirements of British Columbia Instrument 51-509 following the
Continuation and Amalgamation, and covenants to ensure that the Amalgamated
Company remains current with all applicable securities laws and regulations.



4.2
Intelimax shall ensure that the Amalgamated Company consents to removing the
restrictive legends on any shares of the common stock of the Amalgamated Company
held by First Centerline Investments Ltd., or any permitted transferee thereof,
12 months after the Closing, in accordance with applicable U.S. securities laws.



4.3
If, due to no fault of Cicero, this Agreement is terminated in accordance with
section 7, Intelimax shall repay any and all legal costs incurred by Cicero in
connection with the Amalgamation, including any costs associated with the
drafting of this Agreement, up to a maximum of $20,000. Any such repayment shall
be delivered to Cicero within 30 days of such termination. This provision shall
survive the termination of this Agreement until such time as Intelimax is able
to fulfill the obligations created herein.



4.4
Intelimax shall submit to the British Columbia Securities Commission Personal
Information Forms for each of the Amalgamated Company’s officers and directors
within 10 days of the Closing.



4.5
From time to time, as and when required by the Amalgamated Company or by its
successors or assigns, Intelimax shall execute and deliver such deeds,
assignments and other instruments, and shall take or cause to be taken
such further action, as shall be appropriate, advisable or necessary in order
to vest, perfect or confirm, on record or otherwise, in the Amalgamated Company
the title to and possession of all property, interests, assets,
rights, privileges, immunities, powers, franchises and authority of Intelimax,
and otherwise to carry out the purposes of this Agreement. The officers and
directors of the Amalgamated Company are fully authorized in the name of and on
behalf of Intelimax, or otherwise, to take any and all such actions and to
execute and deliver any and all such deeds and other instruments as may be
necessary or appropriate to accomplish the foregoing.

 
8

--------------------------------------------------------------------------------



 
5. 
COVENANTS OF CICERO



5.1
At the Closing, Melanie Williams shall resign from her positions as an officer
and director of Cicero.



5.2
At least 15 days prior to the Closing, the board of directors of Cicero shall
approve the appointment of Michael Young to its board of directors.



5.3
From time to time, as and when required by the Amalgamated Company or by its
successors or assigns, Cicero shall execute and deliver such deeds, assignments
and other instruments, and shall take or cause to be taken such further action,
as shall be appropriate, advisable or necessary in order to vest, perfect or
confirm, on record or otherwise, in the Amalgamated Company the title to and
possession of all property, interests, assets, rights, privileges, immunities,
powers, franchises and authority of Cicero, and otherwise to carry out the
purposes of this Agreement. The officers and directors of the
Amalgamated Company are fully authorized in the name of and on behalf of Cicero,
or otherwise, to take any and all such actions and to execute and deliver any
and all such deeds and other instruments as may be necessary or appropriate to
accomplish the foregoing.



6. 
JOINT COVENANTS



6.1
Without limiting any other obligations of Cicero and Intelimax herein, Cicero
and Intelimax covenant and agree to each use their best efforts to comply with
all applicable securities laws and to satisfy the conditions set forth in this
Agreement.



6.2
Cicero or Intelimax covenant and agree with each other that no press releases,
other public announcements or notices concerning the transactions contemplated
by this Agreement shall be made by either party without the prior written
consent of the other party, which consent shall not be unreasonably withheld;
provided, however, that nothing herein shall prevent the parties from supplying
information or making statements as required by any government authority or in
order for the parties to satisfy their legal obligations (prompt notice of which
shall, in any such case, be given to the parties).



6.3
Cicero and Intelimax covenant and agree with each other that they will sign,
execute and deliver and complete any and all other documents or instruments
necessary to give full force and effect to the provisions and intent of this
agreement.  Without limiting the foregoing, each of Cicero and Intelimax shall
use commercially reasonable efforts to apply for and obtain, and cooperate in
applying for and obtaining:



 
(a)
the approval of its shareholders required for the implementation of the
Amalgmation; and



 
(b)
such other consents, orders or approvals may be necessary or desirable for the
implementation of the Amalgamation, including those referred to in subsections
3.1 and 3.2.



7.
TERMINATION AND ABANDONMENT



7.1
At any time before the Closing, this Agreement may be terminated and the
Amalgamation abandoned by the mutual consent of Cicero and Intelimax,
notwithstanding approval of this Agreement by the holders of any shares of any
class or series of Cicero or Intelimax.



7.2
This Agreement shall terminate automatically if the Closing does not occur
within six (6) months of the date of this Agreement.

 
9

--------------------------------------------------------------------------------



 
8. 
INDEMNIFICATION



8.1
Notwithstanding any investigation by Cicero, from and after the Closing,
Intelimax shall indemnify, hold harmless, and defend Cicero and its
subsidiaries, shareholders, affiliates, officers, directors, employees, agents,
successors and permitted assigns (collectively, “Cicero’s Indemnified Persons”)
from and against, and reimburse each of Cicero’s Indemnified Persons with
respect to, any and all losses, damages, liabilities, costs, and expenses,
including interest from the date of such loss to the time of payment, penalties,
and reasonable attorney fees (collectively, “Damages”) incurred by any of
Cicero’s Indemnified Persons by reason of or arising out of or in connection
with any breach or inaccuracy of any Amalgamated representation or warranty of
Intelimax made in this Agreement, and any failure by Intelimax to perform any
covenant required to be performed by Intelimax pursuant to this Agreement. This
indemnification extends to any Damages suffered by any of Cicero’s Indemnified
Persons, whether or not a claim is made against any of Cicero’s Indemnified
Persons by any third party. Intelimax’s liability pursuant to this
indemnification shall not exceed the consideration Intelimax shall receive
pursuant to this Agreement.



8.2
Notwithstanding any investigation by Intelimax, from and after the Closing,
Cicero shall indemnify, hold harmless, and defend Intelimax and its
subsidiaries, shareholders, affiliates, officers, directors, employees, agents,
successors and permitted assigns (collectively, “Intelimax’s Indemnified
Persons”) from and against, and reimburse each of Intelimax’s Indemnified
Persons with respect to, any and all Damages incurred by any of Intelimax’s
Indemnified Persons by reason of or arising out of or in connection with any
breach or inaccuracy of any representation or warranty of Cicero made in this
Agreement, and any failure by Cicero to perform any covenant required to be
performed by Cicero pursuant to this Agreement. This indemnification extends to
any Damages suffered by any of Intelimax’s Indemnified Persons, whether or not a
claim is made against any of Intelimax’s Indemnified Persons by any third party.
Cicero’s liability pursuant to this indemnification shall not exceed the
consideration Cicero shall receive pursuant to this Agreement.



9. 
GENERAL PROVISIONS



9.1
Waiver. The failure of any party to comply with any obligation, covenant,
agreement or condition in this Agreement may be waived by the party entitled to
the performance of such obligation, covenant or agreement or by the party who
has the benefit of such condition, but such waiver or failure to insist on
strict compliance with such obligation, covenant, agreement or condition shall
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.



9.2
Amendment. This Agreement may not be amended except by an instrument in writing
signed by each of the parties hereto.



9.3
Assignment. This Agreement may not be assigned by either party without the prior
written consent of the other party hereto.



9.4
Notices. Any notice or communication required or permitted to be given under
this Agreement shall be given in writing and shall be considered to have been
given if delivered by hand, transmitted by facsimile transmission or mailed by
prepaid registered post in Canada or in the United States, to the address or
facsimile transmission number of each party set out below:



To Cicero:


Cicero Resources Corp.
Attention: Melanie Williams
7251 West. Lake Mead Boulevard, Suite 300
Las Vegas Nevada 89128
Facsimile: 604 632 1730


To Intelimax:


Intelimax Media Inc.
Attention: Michael Young
555 West Hastings Street, Suite 2320
Vancouver, British Columbia V6B 4N4
Facsimile: 604 909 5169


or to such other address or facsimile transmission number as either party may
designate in the manner set out above.
 
 
10

--------------------------------------------------------------------------------




 
Any notice or communication shall be considered to have been received:



 
(a)
if delivered by hand during business hours on a business day, upon receipt by a
responsible representative of the receiving party, and if not delivered during
business hours, upon the commencement of business on the next business day;



 
(b)
if sent by facsimile transmission during business hours on a business day, upon
the sender receiving confirmation of the transmission, and if not transmitted
during business hours, upon the commencement of business on the next business
day; and



 
(c)
if mailed by prepaid registered post in Canada or the United States, upon the
fifth business day following posting; except that, in the case of a disruption
or an impending or threatened disruption in postal services every notice or
communication shall be delivered by hand or sent by facsimile transmission.



9.5
Arbitration. All disputes arising under this Agreement shall be arbitrated by a
mediator agreed upon by the parties prior to commencing any litigation.



9.6
Currency. All references to currency in this Agreement are to U.S. dollars
unless otherwise stated.



9.7
Time of the Essence. Time shall be of the essence of this Agreement.



9.8
Invalidity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
and any such invalid or unenforceable provision shall be deemed to be severable.



9.9
Entire Agreement. The provisions of this Agreement constitute the entire
agreement between the parties and supersede all previous communications,
representations and agreements, whether oral or written, between the parties
with respect to the subject matter of this Agreement.



9.10
Enurement. This Agreement shall enure to the benefit of and be binding upon the
parties and, except as otherwise provided or as would be inconsistent with the
provisions of this Agreement, their respective heirs, executors, administrators,
successors and assigns.



9.11
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Province of British Columbia, Canada without regard to its
conflicts of laws provisions.



9.12
Independent Legal Advice. Each of the parties to this Agreement confirms and
acknowledges that it has been provided with the opportunity to seek independent
legal advice with respect to its rights, entitlements, liabilities and
obligations hereunder and understands that it has been recommended that such
advice be sought prior to entering into this Agreement.



9.13
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. In the event that this Agreement is signed by one party and
faxed or submitted by other electronic means to another, the parties agree that
a faxed or electronic signature shall be binding upon the parties as though the
signature was an original.



IN WITNESS WHEREOF each of the Amalgamating Companies have duly executed this
Agreement on the day and year first written above.
 
CICERO RESOURCES CORP.


Per:
 
/s/ Melanie Williams
Melanie Williams, President




INTELIMAX MEDIA INC.


Per:
 
/s/ Michael Young
Michael Young, President




 
11

--------------------------------------------------------------------------------


 
 
SCHEDULE A

Amalgamation Application

(see attached)
 
[application1.jpg]
 
12

--------------------------------------------------------------------------------


 
[application2.jpg]
 
13

--------------------------------------------------------------------------------


 
[application3.jpg]
 
 
14

--------------------------------------------------------------------------------


 
[application4.jpg]
 
 
15

--------------------------------------------------------------------------------


 
SCHEDULE B

Articles of the Amalgamated Company

(see attached)
 
 




16

--------------------------------------------------------------------------------


ARTICLES


TABLE OF CONTENTS


1.           INTERPRETATION
1.1           Definitions
1.2           Business Corporations Act and Interpretation Act Definitions
Applicable
2.           SHARES AND SHARE CERTIFICATES      
2.1           Authorized Share
Structure                                                                
2.2           Form of Share
Certificate                                                      
2.3           Shareholder Entitled to Certificate or
Acknowledgment                                                                                                                     
2.4           Delivery by Mail                                           
2.5           Replacement of Worn Out or Defaced Certificate or Acknowledgement
2.6           Replacement of Lost, Stolen or Destroyed Certificate or
Acknowledgement
2.7           Splitting Share Certificates       
2.8           Certificate Fee            
2.9           Recognition of Trusts                                  
3.           ISSUE OF SHARES                                  
3.1           Directors Authorized                                             
3.2           Commissions and
Discounts                                                          
3.3           Brokerage                              
3.4           Conditions of Issue                                          
3.5           Share Purchase Warrants and
Rights                                                                        
4.           SHARE REGISTERS                                                  
4.1           Central Securities
Register                                                           
4.2           Closing Register  
5.           SHARE
TRANSFERS                                                      
5.1           Registering
Transfers                                                      
5.2           Form of Instrument of
Transfer                                                              
5.3           Transferor Remains
Shareholder                                                                           
5.4           Signing of Instrument of
Transfer                                                                        
5.5           Inquiry as to Title Not
Required                                                                          
5.6           Transfer Fee                               
6.           TRANSMISSION OF
SHARES                                                         
6.1           Legal Personal Representative Recognized on
Death                                                                                                       
6.2           Rights of Legal Personal
Representative                                                                                 
 
17

--------------------------------------------------------------------------------


 
7.           PURCHASE OF
SHARES                                                          
7.1           Company Authorized to Purchase
Shares                                                                              
7.2           Purchase When
Insolvent                                                
7.3           Sale and Voting of Purchased
Shares                                                                       
9.           ALTERATIONS                                          
9.1           Alteration of Authorized Share
Structure                                                                           
9.3           Change of Name                                          
9.4           Other Alterations                                           
10.           MEETINGS OF
SHAREHOLDERS                                                                           
10.1           Annual General
Meetings                                                   
10.2           Resolution Instead of Annual General
Meeting                                                                                                
10.3           Calling of Meetings of
Shareholders                                                                           
10.4           Location of Meetings of
Shareholders                                                                                   
10.5           Notice for Meetings of
Shareholders                                                                        
10.6           Notice of Resolution to Which Shareholders May
Dissent                                                                                                                     
10.7           Record Date for
Notice                                                  
10.8           Record Date for
Voting                                                    
10.9           Failure to Give Notice and Waiver of
Notice                                                                                            
10.10         Notice of Special Business at Meetings of Shareholders3
11.           PROCEEDINGS AT MEETINGS OF
SHAREHOLDERS                                                                                                                   
11.1           Special Business                                          
11.2           Special Majority                                         
11.3           Quorum                 
11.4           One Shareholder May Constitute
Quorum                                                                               
11.5           Other Persons May
Attend                                                    
11.6           Requirement of
Quorum                                                  
11.7           Lack of Quorum                                         
11.8           Lack of Quorum at Succeeding
Meeting                                                                                    
11.9           Chair                    
11.10                      Selection of Alternate
Chair                                                           
11.11                      Adjournments                               
11.12                      Notice of Adjourned
Meeting                                                                
11.13                      Decisions by Show of Hands or
Poll                                                                           
11.14                      Declaration of
Result                                                   
11.15                      Motion Need Not be
Seconded                                                            
11.16                      Casting Vote                                
11.17                      Manner of Taking
Poll                                                     
11.18                      Demand for Poll on
Adjournment                                                                           
11.19                      Chair Must Resolve
Dispute                                                              
11.20                      Casting of
Votes                                        
11.21                      Demand for
Poll                                        
11.22                      Demand for Poll Not to Prevent Continuance of Meeting
11.23                      Retention of Ballots and Proxies   
 
18

--------------------------------------------------------------------------------


                                                                  
12.           VOTES OF
SHAREHOLDERS                                                                      
12.1           Number of Votes by Shareholder or by
Shares                                                                                                
12.2           Votes of Persons in Representative
Capacity                                                                                                
12.3           Votes by Joint
Holders                                                     
12.4           Legal Personal Representatives as Joint
Shareholders                                                                                                    
12.5           Representative of Corporate
Shareholder                                                                                  
12.6           Proxy Provisions Do Not Apply to All
Companies                                                                                                          
12.7           Appointment of Proxy
Holders                                                              
12.8           Alternate Proxy
Holders                                                      
12.9           When Proxy Holder Need Not Be
Shareholder                                                                                           
12.10                      Deposit of
Proxy                                           
12.11                      Validity of Proxy
Vote                                                     
12.12                      Form of Proxy                                
12.13                      Revocation of
Proxy                                           
12.14                      Revocation of Proxy Must Be
Signed                                                                                     
12.15                      Production of Evidence of Authority to
Vote                                                                                           
13.           DIRECTORS                                
13.1           First Directors; Number of
Directors                                                                          
13.2           Change in Number of
Directors                                                               
13.3           Directors' Acts Valid Despite
Vacancy                                                                                   
13.4           Qualifications of
Directors                                                               
13.5           Remuneration of
Directors                                                             
13.6           Reimbursement of Expenses of
Directors                                                                                     
13.7           Special Remuneration for
Directors                                                                         
13.8           Gratuity, Pension or Allowance on Retirement of
Director                                                                                                              
14.           ELECTION AND REMOVAL OF
DIRECTORS                                                                                                       
14.1           Election at Annual General
Meeting                                                                    
14.2           Consent to be a
Director                                                   
14.3           Failure to Elect or Appoint
Directors                                                                         
14.4           Places of Retiring Directors Not
Filled                                                                                    
14.5           Directors May Fill Casual
Vacancies                                                                          
14.6           Remaining Directors Power to
Act                                                                       
14.7           Shareholders May Fill
Vacancies                                                                          
14.8           Additional Directors                                           
14.9           Ceasing to be a
Director                                                      
14.10                      Removal of Director by
Shareholders                                                                                   
14.11                      Removal of Director by Directors  
 
19

--------------------------------------------------------------------------------


                                                                        
15.           ALTERNATE
DIRECTORS                                                         
15.1           Appointment of Alternate
Director                                                                          
15.2           Notice of Meetings                                          
15.3           Alternate for More Than One Director Attending
Meetings                                                                                                                     
15.4           Consent Resolutions                                          
15.5           Alternate Director Not an
Agent                                                                         
15.6           Revocation of Appointment of Alternate
Director                                                                                                         
15.7           Ceasing to be an Alternate
Director                                                                         
15.8           Remuneration and Expenses of Alternate
Director                                                                                                         
16.           POWERS AND DUTIES OF
DIRECTORS                                                                                             
16.1           Powers of
Management                                                 
16.2           Appointment of Attorney of
Company                                                                                     
16.3           Setting Remuneration of
Auditor                                                                          
17.           DISCLOSURE OF INTEREST OF
DIRECTORS                                                                                                       
17.1           Obligation to Account for
Profits                                                                         
17.2           Restrictions on Voting by Reason of
Interest                                                                                               
17.3           Interested Director Counted in
Quorum                                                                                    
17.4           Disclosure of Conflict of Interest or
Property                                                                                      
17.5           Director Holding Other Office in the
Company                                                                                               
17.6           No Disqualification                                           
17.7           Professional Services by Director or
Officer                                                                                                
17.8           Director or Officer in Other
Corporations                                                                                  
18.           PROCEEDINGS OF
DIRECTORS                                                                          
18.1           Meetings of
Directors                                                    
18.2           Voting at Meetings                                          
18.3           Chair of Meetings                                          
18.4           Meetings by Telephone or Other Communications Medium
18.5           Calling of Meetings                                          
18.6           Notice of Meetings                                          
18.7           When Notice Not
Required                                                                
18.8           Meeting Valid Despite Failure to Give
Notice                                                                                                
18.9           Waiver of Notice of
Meetings                                                              
18.10                      Quorum                      
18.11                      Validity of Acts Where Appointment
Defective                                                                                          
18.12                      Consent Resolutions in
Writing                                                               
19.           COMMITTEES                                         
19.1           Appointment and Powers of Executive
Committee                                                                                                          
19.2           Appointment and Powers of Other
Committees                                                                                                
19.3           Obligations of
Committees                                                               
19.4           Powers of Board        
 
20

--------------------------------------------------------------------------------


                                   
20.           OFFICERS                                
20.1           Directors May Appoint
Officers                                                                       
20.2           Functions, Duties and Powers of
Officers                                                                                     
20.3           Qualifications                               
20.4           Remuneration and Terms of
Appointment                                                                                
21.           INDEMNIFICATION                                                      
21.1           Definitions                                
21.2           Mandatory Indemnification of Directors and Former Directors
21.3           Indemnification of Other
Persons                                                                 
21.4           Non-Compliance with Business Corporations
Act                                                                                                  
21.5           Company May Purchase
Insurance                                                                           
22.           DIVIDENDS                              
22.1           Payment of Dividends Subject to Special
Rights                                                                                            
22.2           Declaration of
Dividends                                                  
22.3           No Notice Required                                        
22.4           Record Date                                
22.5           Manner of Paying
Dividend                                                                
22.6           Settlement of
Difficulties                                                      
22.7           When Dividend
Payable                                                      
22.8           Dividends to be Paid in Accordance with Number of Shares
22.9           Receipt by Joint
Shareholders                                                              
22.10                      Dividend Bears No
Interest                                                                
22.11                      Fractional
Dividends                                                      
22.12                      Payment of
Dividends                                                      
22.13                      Capitalization of Retained Earnings or
Surplus                                                                                            
23.           DOCUMENTS, RECORDS AND
REPORTS                                                                                             
23.1           Recording of Financial
Affairs                                                               
23.2           Inspection of Accounting
Records                                                                    
24.           NOTICES                               
24.1           Method of Giving
Notice                                                      
24.2           Deemed Receipt                                           
24.3           Certificate of
Sending                                                     
24.4           Notice to Joint
Shareholders                                                              
24.5           Notice to Trustees                                           
25.           SEAL                     
25.2           Sealing Copies                                
25.3           Mechanical Reproduction of
Seal                                                                           
26.           SPECIAL RIGHTS AND RESTRICTIONS ATTACHING TO PREFERRED SHARES3
26.1           Voting                     
26.2           Winding Up              


 
21

--------------------------------------------------------------------------------


 


1.          INTERPRETATION


1.1           Definitions


In these Articles, unless the context otherwise requires:


(1)
“board of directors”, “directors” and “board” mean the directors or sole
director of the Company;



(2)
“Business Corporations Act” means the Business Corporations Act (British
Columbia) from time to time in force and all amendments thereto and includes all
regulations and amendments thereto made pursuant to that Act;



(3)
“Interpretation Act” means the Interpretation Act (British Columbia) from time
to time in force and all amendments thereto and includes all regulations and
amendments thereto made pursuant to that Act;



(4)
“legal personal representative” means the personal or other legal representative
of the shareholder;



(5)
“registered address” of a shareholder means the shareholder’s address as
recorded in the central securities register;



(6)
“seal” means the seal of the Company, if any.



1.2           Business Corporations Act and Interpretation Act Definitions
Applicable


The definitions in the Business Corporations Act and the definitions and rules
of construction in the Interpretation Act, with the necessary changes, so far as
applicable, and unless the context requires otherwise, apply to these Articles
as if they were an enactment. If there is a conflict between a definition in the
Business Corporations Act and a definition or rule in the Interpretation Act
relating to a term used in these Articles, the definition in the Business
Corporations Act will prevail in relation to the use of the term in these
Articles. If there is a conflict between these Articles and the Business
Corporations Act, the Business Corporations Act will prevail.


2.          SHARES AND SHARE CERTIFICATES


2.1           Authorized Share Structure


The authorized share structure of the Company consists of shares of the class or
classes and series, if any, described in the Notice of Articles of the Company.


2.2           Form of Share Certificate


Each share certificate issued by the Company must comply with, and be signed as
required by, the Business Corporations Act.
 
22

--------------------------------------------------------------------------------



 
2.3           Shareholder Entitled to Certificate or Acknowledgment


Each shareholder is entitled, without charge, to (a) one share certificate
representing the shares of each class or series of shares registered in the
shareholder’s name, or (b) a non-transferable written acknowledgment of the
shareholder’s right to obtain such a share certificate, provided that in respect
of a share held jointly by several persons, the Company is not bound to issue
more than one share certificate and delivery of a share certificate for a share
to one of several joint shareholders or to one of the shareholders’ duly
authorized agents will be sufficient delivery to all.


2.4           Delivery by Mail


Any share certificate or non-transferable written acknowledgment of a
shareholder’s right to obtain a share certificate may be sent to the shareholder
by mail at the shareholder’s registered address and neither the Company nor any
director, officer or agent of the Company is liable for any loss to the
shareholder because the share certificate or acknowledgement is lost in the mail
or stolen.


2.5           Replacement of Worn Out or Defaced Certificate or Acknowledgement


If the directors are satisfied that a share certificate or a non-transferable
written acknowledgment of a shareholder’s right to obtain a share certificate is
worn out or defaced, they must, on production to them of the share certificate
or acknowledgment, as the case may be, and on such other terms, if any, as they
think fit:


(1)
order the share certificate or acknowledgment, as the case may be, to be
cancelled; and



(2)
issue a replacement share certificate or acknowledgment, as the case may be.



2.6           Replacement of Lost, Stolen or Destroyed Certificate or
Acknowledgement


If a share certificate or a non-transferable written acknowledgement of a
shareholder’s right to obtain a share certificate is lost, stolen or destroyed,
a replacement share certificate or acknowledgement, as the case may be, must be
issued to the person entitled to that share certificate or acknowledgement, as
the case may be, if the directors receive:


(1)
proof satisfactory to them that the share certificate or acknowledgement is
lost, stolen or destroyed; and



(2)
any indemnity the directors consider adequate.



2.7           Splitting Share Certificates


If a shareholder surrenders a share certificate to the Company with a written
request that the Company issue in the shareholder’s name two or more share
certificates, each representing a specified number of shares and in the
aggregate representing the same number of shares as the share certificate so
surrendered, the Company must cancel the surrendered share certificate and issue
replacement share certificates in accordance with that request.
 
23

--------------------------------------------------------------------------------



 
2.8           Certificate Fee


There must be paid to the Company, in relation to the issue of any share
certificate under Articles 2.5, 2.6 or 2.7, the amount, if any and which must
not exceed the amount prescribed under the Business Corporations Act, determined
by the directors.


2.9           Recognition of Trusts


Except as required by law or statute or these Articles, no person will be
recognized by the Company as holding any share upon any trust, and the Company
is not bound by or compelled in any way to recognize (even when having notice
thereof) any equitable, contingent, future or partial interest in any share or
fraction of a share or (except as by law or statute or these Articles provided
or as ordered by a court of competent jurisdiction) any other rights in respect
of any share except an absolute right to the entirety thereof in the
shareholder.


3.          ISSUE OF SHARES


3.1           Directors Authorized


Subject to the Business Corporations Act and the rights of the holders of issued
shares of the Company, the Company may issue, allot, sell or otherwise dispose
of the unissued shares, and issued shares held by the Company, at the times, to
the persons, including directors, in the manner, on the terms and conditions and
for the issue prices (including any premium at which shares with par value may
be issued) that the directors may determine. The issue price for a share with
par value must be equal to or greater than the par value of the share.


3.2           Commissions and Discounts


The Company may at any time, pay a reasonable commission or allow a reasonable
discount to any person in consideration of that person purchasing or agreeing to
purchase shares of the Company from the Company or any other person or procuring
or agreeing to procure purchasers for shares of the Company.


3.3           Brokerage


The Company may pay such brokerage fee or other consideration as may be lawful
for or in connection with the sale or placement of its securities.


3.4           Conditions of Issue


Except as provided for by the Business Corporations Act, no share may be issued
until it is fully paid. A share is fully paid when:


(1)
consideration is provided to the Company for the issue of the share by one or
more of the following:



 
(a)
past services performed for the Company;



 
(b)
property;



 
(c)
money; and



(2)
the value of the consideration received by the Company equals or exceeds the
issue price set for the share under Article 3.1.

 
24

--------------------------------------------------------------------------------



 
3.5           Share Purchase Warrants and Rights


Subject to the Business Corporations Act, the Company may issue share purchase
warrants, options and rights upon such terms and conditions as the directors
determine, which share purchase warrants, options and rights may be issued alone
or in conjunction with debentures, debenture stock, bonds, shares or any other
securities issued or created by the Company from time to time.


4.          SHARE REGISTERS


4.1           Central Securities Register


As required by and subject to the Business Corporations Act, the Company must
maintain in British Columbia a central securities register. The directors may,
subject to the Business Corporations Act, appoint an agent to maintain the
central securities register. The directors may also appoint one or more agents,
including the agent which keeps the central securities register, as transfer
agent for its shares or any class or series of its shares, as the case may be,
and the same or another agent as registrar for its shares or such class or
series of its shares, as the case may be. The directors may terminate such
appointment of any agent at any time and may appoint another agent in its place.


4.2           Closing Register


The Company must not at any time close its central securities register.


5.          SHARE TRANSFERS


5.1           Registering Transfers


Subject to the Business Corporations Act, a transfer of a share of the Company
must not be registered unless the Company or the transfer agent or registrar for
the class or series of share to be transferred has received:


(1)
a duly signed instrument of transfer in respect of the share, made by the
shareholder or other appropriate person or by an agent who has actual authority
to act on behalf of that person;



(2)
if a share certificate has been issued by the Company in respect of the share to
be transferred, that share certificate;



(3)
if a non-transferable written acknowledgement of the shareholder’s right to
obtain a share certificate has been issued by the Company in respect of the
share to be transferred, that acknowledgement; and



(4)
such other evidence, if any, as the Company or the transfer agent or registrar
for the class or series of share to be transferred may require to prove the
title of the transferor or the transferor’s right to transfer the share, the due
signing of the instrument of transfer and the rights of the transferee to have
the transfer registered.



5.2           Form of Instrument of Transfer


The instrument of transfer in respect of any share of the Company must be either
in the form, if any, on the back of the Company's share certificates or in any
other form that may be approved by the directors from time to time.


25

--------------------------------------------------------------------------------


 
5.3           Transferor Remains Shareholder


Except to the extent that the Business Corporations Act otherwise provides, the
transferor of shares is deemed to remain the holder of the shares until the name
of the transferee is entered in a securities register of the Company in respect
of the transfer.


5.4           Signing of Instrument of Transfer


If a shareholder, or his or her duly authorized attorney, signs an instrument of
transfer in respect of shares registered in the name of the shareholder, the
signed instrument of transfer constitutes a complete and sufficient authority to
the Company and its directors, officers and agents to register the number of
shares specified in the instrument of transfer or specified in any other manner,
or, if no number is specified, all the shares represented by the share
certificates or set out in the written acknowledgments deposited with the
instrument of transfer:


(1)
in the name of the person named as transferee in that instrument of transfer; or



(2)
if no person is named as transferee in that instrument of transfer, in the name
of the person on whose behalf the instrument is deposited for the purpose of
having the transfer registered.



5.5           Inquiry as to Title Not Required


Neither the Company nor any director, officer or agent of the Company is bound
to inquire into the title of the person named in the instrument of transfer as
transferee or, if no person is named as transferee in the instrument of
transfer, of the person on whose behalf the instrument is deposited for the
purpose of having the transfer registered or is liable for any claim related to
registering the transfer by the shareholder or by any intermediate owner or
holder of the shares, of any interest in the shares, of any share certificate
representing such shares or of any written acknowledgment of a right to obtain a
share certificate for such shares.


5.6           Transfer Fee


There must be paid to the Company, in relation to the registration of any
transfer, the amount, if any, determined by the directors.


6.          TRANSMISSION OF SHARES


6.1           Legal Personal Representative Recognized on Death


In case of the death of a shareholder, the legal personal representative of the
shareholder, or if the shareholder was a joint holder, the surviving joint
holder, will be the only person recognized by the Company as having any title to
the shareholder’s interest in the shares. Before recognizing a person as a legal
personal representative of a shareholder, the directors may require proof of
appointment by a court of competent jurisdiction, a grant of letters probate,
letters of administration or such other evidence or documents as the directors
consider appropriate.


6.2           Rights of Legal Personal Representative


The legal personal representative of a shareholder has the same rights,
privileges and obligations that attach to the shares held by the shareholder,
including the right to transfer the shares in accordance with these Articles,
provided the documents required by the Business Corporations Act and the
directors have been deposited with the Company. This Article 6.2 does not apply
in the case of the death of a shareholder with respect to shares registered in
the shareholder’s name and the name of another person in joint tenancy.
 
 
26

--------------------------------------------------------------------------------



 
7.          PURCHASE OF SHARES


7.1           Company Authorized to Purchase Shares


Subject to Article 7.2, the special rights and restrictions attached to the
shares of any class or series, the Business Corporations Act, and securities
laws and regulations of general application, the Company may, if authorized by
the directors, purchase or otherwise acquire any of its shares at the price and
upon the terms specified in such resolution.


7.2           Purchase When Insolvent


The Company must not make a payment or provide any other consideration to
purchase or otherwise acquire any of its shares if there are reasonable grounds
for believing that:


(1)
the Company is insolvent; or



(2)
making the payment or providing the consideration would render the Company
insolvent.



7.3           Sale and Voting of Purchased Shares


If the Company retains a share redeemed, purchased or otherwise acquired by it,
the Company may sell, gift or otherwise dispose of the share, but, while such
share is held by the Company, it:


(1)
is not entitled to vote the share at a meeting of its shareholders;



(2)
must not pay a dividend in respect of the share; and



(3)
must not make any other distribution in respect of the share.

 
8.          BORROWING POWERS


8.1           Powers of Directors


The Company, if authorized by the directors, may:


(1)
borrow money in the manner and amount, on the security, from the sources and on
the terms and conditions that it considers appropriate;



(2)
issue bonds, debentures and other debt obligations either outright or as
security for any liability or obligation of the Company or any other person and
at such discounts or premiums and on such other terms as it considers
appropriate;



(3)
guarantee the repayment of money by any other person or the performance of any
obligation of any other person; and



(4)
mortgage, charge, whether by way of specific or floating charge, grant a
security interest in, or give other security on, the whole or any part of the
present and future assets and undertaking of the Company.

 
27

--------------------------------------------------------------------------------


 
9.          ALTERATIONS


9.1           Alteration of Authorized Share Structure


Subject to Article 9.2 and the Business Corporations Act, the Company may by
ordinary resolution:


(1)
create one or more classes or series of shares or, if none of the shares of a
class or series of shares are allotted or issued, eliminate that class or series
of shares;



(2)
increase, reduce or eliminate the maximum number of shares that the Company is
authorized to issue out of any class or series of shares or establish a maximum
number of shares that the Company is authorized to issue out of any class or
series of shares for which no maximum is established;



(3)
if the Company is authorized to issue shares of a class of share with par value:



 
(a)
decrease the par value of those shares; or



 
(b)
if none of the shares of that class of shares are allotted or issued, increase
the par value of those shares;



(4)
subdivide or consolidate all or any of its unissued, or full paid issued,
shares;



(5)
change all or any of its unissued, or fully paid issued, shares with par value
into shares without par value or any of its unissued shares without par value
into shares with par value;



(6)
alter the identifying name of any of its shares; or



(7)
otherwise alter its shares or authorized share structure when required or
permitted to do so by the Business Corporations Act.



9.2           Special Rights and Restrictions


Subject to the Business Corporations Act, the Company may by ordinary
resolution:


(1)
create special rights or restrictions for, and attach those special rights or
restrictions to, the shares of any class or series of shares, whether or not any
or all of those shares have been issued; or



(2)
vary or delete any special rights or restrictions attached to the shares of any
class or series of shares, whether or not any or all of those shares have been
issued;



 
and alter its Notice of Articles accordingly.

 
 
28

--------------------------------------------------------------------------------


 
9.3           Change of Name


The Company may by ordinary resolution authorize an alteration of its Notice of
Articles in order to change its name.


9.4           Other Alterations


If the Business Corporations Act does not specify the type of resolution and
these Articles do not specify another type of resolution, the Company may by
ordinary resolution alter these Articles.


10.        MEETINGS OF SHAREHOLDERS


10.1          Annual General Meetings


Unless an annual general meeting is deferred or waived in accordance with the
Business Corporations Act, the Company must hold its first annual general
meeting within 18 months after the date on which it was incorporated or
otherwise recognized, and after that must hold an annual general meeting at
least once in each calendar year and not more than 15 months after the last
annual reference date at such time and place as may be determined by the
directors.


10.2          Resolution Instead of Annual General Meeting


If all the shareholders who are entitled to vote at an annual general meeting
consent by a unanimous resolution under the Business Corporations Act to all of
the business that is required to be transacted at that annual general meeting,
the annual general meeting is deemed to have been held on the date of the
unanimous resolution. The shareholders must, in any unanimous resolution passed
under this Article 10.2, select as the Company’s annual reference date a date
that would be appropriate for the holding of the applicable annual general
meeting.


10.3          Calling of Meetings of Shareholders


The directors may, whenever they think fit, call a meeting of shareholders.


10.4          Location of Meetings of Shareholders


General meetings of the Company may be held outside of British Columbia at a
location to be approved by resolution of the directors.


10.5          Notice for Meetings of Shareholders


The Company must send notice of the date, time and location of any meeting of
shareholders (including, without limitation, any notice specifying the intention
to propose a resolution as an exceptional resolution, a special resolution or a
separate special resolution, and any notice to consider approving an
amalgamation into a foreign jurisdiction, an arrangement or the adoption of an
amalgamation agreement, and any notice of a general meeting, class meeting or
series meeting) in the manner provided in these Articles, or in such other
manner, if any, as may be prescribed by ordinary resolution (whether previous
notice of the resolution has been given or not), to each shareholder entitled to
attend the meeting, to each director and to the auditor of the Company, unless
these Articles otherwise provide, at least the following number of days before
the meeting:


(1)
if and for so long as the Company is a public company, 21 days;



(2)
otherwise, 10 days.

 
29

--------------------------------------------------------------------------------



 
10.6          Notice of Resolution to Which Shareholders May Dissent


The Company must send to each of its shareholders, whether or not their shares
carry the right to vote, a notice of any meeting of shareholders at which a
resolution entitling shareholders to dissent is to be considered specifying the
date of the meeting and containing a statement advising of the right to send a
notice of dissent together with a copy of the proposed resolution at least the
following number of days before the meeting:


(1)
if and for so long as the Company is a public company, 21 days;



(2)
otherwise, 10 days.



10.7          Record Date for Notice


The directors may set a date as the record date for the purpose of determining
shareholders entitled to notice of any meeting of shareholders. The record date
must not precede the date on which the meeting is to be held by more than two
months or, in the case of a general meeting requisitioned by shareholders under
the Business Corporations Act, by more than four months. The record date must
not precede the date on which the meeting is held by fewer than:


(1)
if and for so long as the Company is a public company, 21 days;



(2)
otherwise, 10 days.



If no record date is set, the record date is 5 p.m. on the day immediately
preceding the first date on which the notice is sent or, if no notice is sent,
the beginning of the meeting.


10.8          Record Date for Voting


The directors may set a date as the record date for the purpose of determining
shareholders entitled to vote at any meeting of shareholders. The record date
must not precede the date on which the meeting is to be held by more than two
months or, in the case of a general meeting requisitioned by shareholders under
the Business Corporations Act, by more than four months. If no record date is
set, the record date is 5 p.m. on the day immediately preceding the first date
on which the notice is sent or, if no notice is sent, the beginning of the
meeting.


10.9          Failure to Give Notice and Waiver of Notice


The accidental omission to send notice of any meeting to, or the non-receipt of
any notice by, any of the persons entitled to notice does not invalidate any
proceedings at that meeting. Any person entitled to notice of a meeting of
shareholders may, in writing or otherwise, waive or reduce the period of notice
of such meeting. Attendance of a person at a meeting of shareholders is a waiver
of entitlement to notice of the meeting unless that person attends the meeting
for the express purpose of objecting to the transaction of any business on the
grounds that the meeting is not lawfully called.
 
30

--------------------------------------------------------------------------------



 
10.10        Notice of Special Business at Meetings of Shareholders


If a meeting of shareholders is to consider special business within the meaning
of Article 11.1, the notice of meeting must:


(1)
state the general nature of the special business; and



(2)
if the special business includes considering, approving, ratifying, adopting or
authorizing any document or the signing of or giving of effect to any document,
have attached to it a copy of the document or state that a copy of the document
will be available for inspection by shareholders:



 
(a)
at the Company's records office, or at such other reasonably accessible location
in British Columbia as is specified in the notice; and



 
(b)
during statutory business hours on any one or more specified days before the day
set for the holding of the meeting.



11.        PROCEEDINGS AT MEETINGS OF SHAREHOLDERS


11.1          Special Business


At a meeting of shareholders, the following business is special business:


(1)
at a meeting of shareholders that is not an annual general meeting, all business
is special business except business relating to the conduct of or voting at the
meeting;



(2)
at an annual general meeting, all business is special business except for the
following:



 
(a)
business relating to the conduct of or voting at the meeting;



 
(b)
consideration of any financial statements of the Company presented to the
meeting;



 
(c)
consideration of any reports of the directors or auditor;



 
(d)
the setting or changing of the number of directors;



 
(e)
the election or appointment of directors;



 
(f)
the appointment of an auditor;



 
(g)
the setting of the remuneration of an auditor;



 
(h)
business arising out of a report of the directors not requiring the passing of a
special resolution or an exceptional resolution;



 
(i)
any other business which, under these Articles or the Business Corporations Act,
may be transacted at a meeting of shareholders without prior notice of the
business being given to the shareholders.

 
 
31

--------------------------------------------------------------------------------



 
11.2          Special Majority


The majority of votes required for the Company to pass a special resolution at a
meeting of shareholders is 2/3 of the votes cast on the resolution.


11.3          Quorum


Subject to the special rights and restrictions attached to the shares of any
class or series of shares, the quorum for the transaction of business at a
meeting of shareholders is one shareholder present in person (or, being a
corporation, partnership, trust or other non-individual legal entity represented
in accordance with the provisions of the Business Corporations Act), or by proxy
holding not less than one voting share of the Company entitled to be voted at
the meeting.


11.4          One Shareholder May Constitute Quorum


If there is only one shareholder entitled to vote at a meeting of shareholders:


(1)
the quorum is one person who is, or who represents by proxy, that shareholder,
and



(2)
that shareholder, present in person or by proxy, may constitute the meeting.



11.5          Other Persons May Attend


In addition to those persons who are entitled to vote at a meeting of
shareholders, the only other persons entitled to be present at the meeting are
the directors, the president (if any), the secretary (if any), the assistant
secretary (if any), any lawyer for the Company, the auditor of the Company, any
persons invited to be present at the meeting by the directors or by the chair of
the meeting and any person entitled or required under the Business Corporations
Act or these Articles to be present at the meeting; but if any of those persons
does attend the meeting, that person is not to be counted in the quorum and is
not entitled to vote at the meeting unless that person is a shareholder or proxy
holder entitled to vote at the meeting.


11.6          Requirement of Quorum


No business, other than the election of a chair of the meeting and the
adjournment of the meeting, may be transacted at any meeting of shareholders
unless a quorum of shareholders entitled to vote is present at the commencement
of the meeting, but such quorum need not be present throughout the meeting.


11.7          Lack of Quorum


If, within one-half hour from the time set for the holding of a meeting of
shareholders, a quorum is not present:


(1)
in the case of a general meeting requisitioned by shareholders, the meeting is
dissolved, and



(2)
in the case of any other meeting of shareholders, the meeting stands adjourned
to the same day in the next week at the same time and place.

 
32

--------------------------------------------------------------------------------


 
11.8          Lack of Quorum at Succeeding Meeting


If, at the meeting to which the meeting referred to in Article 11.7(2) was
adjourned, a quorum is not present within one-half hour from the time set for
the holding of the meeting, the person or persons present and being, or
representing by proxy, one or more shareholders entitled to attend and vote at
the meeting constitute a quorum.


11.9          Chair


The following individual is entitled to preside as chair at a meeting of
shareholders:


(1)
the chair of the board, if any; or



(2)
if the chair of the board is absent or unwilling to act as chair of the meeting,
the president, if any.



11.10        Selection of Alternate Chair


If, at any meeting of shareholders, there is no chair of the board or president
present within 15 minutes after the time set for holding the meeting, or if the
chair of the board and the president are unwilling to act as chair of the
meeting, or if the chair of the board and the president have advised the
secretary, if any, or any director present at the meeting, that they will not be
present at the meeting, the directors present must choose one of their number to
be chair of the meeting or if all of the directors present decline to take the
chair or fail to so choose or if no director is present, the shareholders
entitled to vote at the meeting who are present in person or by proxy may choose
any person present at the meeting to chair the meeting.


11.11        Adjournments


The chair of a meeting of shareholders may, and if so directed by the meeting
must, adjourn the meeting from time to time and from place to place, but no
business may be transacted at any adjourned meeting other than the business left
unfinished at the meeting from which the adjournment took place.


11.12        Notice of Adjourned Meeting


It is not necessary to give any notice of an adjourned meeting or of the
business to be transacted at an adjourned meeting of shareholders except that,
when a meeting is adjourned for 30 days or more, notice of the adjourned meeting
must be given as in the case of the original meeting.


33

--------------------------------------------------------------------------------


 
11.13        Decisions by Show of Hands or Poll


Subject to the Business Corporations Act, every motion put to a vote at a
meeting of shareholders will be decided on a show of hands unless a poll, before
or on the declaration of the result of the vote by show of hands, is directed by
the chair or demanded by at least one shareholder entitled to vote who is
present in person or by proxy.


11.14        Declaration of Result


The chair of a meeting of shareholders must declare to the meeting the decision
on every question in accordance with the result of the show of hands or the
poll, as the case may be, and that decision must be entered in the minutes of
the meeting. A declaration of the chair that a resolution is carried by the
necessary majority or is defeated is, unless a poll is directed by the chair or
demanded under Article 11.13, conclusive evidence without proof of the number or
proportion of the votes recorded in favour of or against the resolution.


11.15        Motion Need Not be Seconded


No motion proposed at a meeting of shareholders need be seconded unless the
chair of the meeting rules otherwise, and the chair of any meeting of
shareholders is entitled to propose or second a motion.


11.16        Casting Vote


In case of an equality of votes, the chair of a meeting of shareholders does
not, either on a show of hands or on a poll, have a second or casting vote in
addition to the vote or votes to which the chair may be entitled as a
shareholder.


11.17        Manner of Taking Poll


Subject to Article 11.18, if a poll is duly demanded at a meeting of
shareholders:


(1)
the poll must be taken:



 
(a)
at the meeting, or within seven days after the date of the meeting, as the chair
of the meeting directs; and



 
(b)
in the manner, at the time and at the place that the chair of the meeting
directs;



(2)
the result of the poll is deemed to be the decision of the meeting at which the
poll is demanded; and



(3)
the demand for the poll may be withdrawn by the person who demanded it.

 
34

--------------------------------------------------------------------------------


 
11.18        Demand for Poll on Adjournment


A poll demanded at a meeting of shareholders on a question of adjournment must
be taken immediately at the meeting.


11.19        Chair Must Resolve Dispute


In the case of any dispute as to the admission or rejection of a vote given on a
poll, the chair of the meeting must determine the dispute, and his or her
determination made in good faith is final and conclusive.


11.20        Casting of Votes


On a poll, a shareholder entitled to more than one vote need not cast all the
votes in the same way.


11.21        Demand for Poll


No poll may be demanded in respect of the vote by which a chair of a meeting of
shareholders is elected.


11.22        Demand for Poll Not to Prevent Continuance of Meeting


The demand for a poll at a meeting of shareholders does not, unless the chair of
the meeting so rules, prevent the continuation of a meeting for the transaction
of any business other than the question on which a poll has been demanded.


11.23        Retention of Ballots and Proxies


The Company must, for at least three months after a meeting of shareholders,
keep each ballot cast on a poll and each proxy voted at the meeting, and, during
that period, make them available for inspection during normal business hours by
any shareholder or proxyholder entitled to vote at the meeting. At the end of
such three month period, the Company may destroy such ballots and proxies.


12.        VOTES OF SHAREHOLDERS


12.1          Number of Votes by Shareholder or by Shares


Subject to any special rights or restrictions attached to any shares and to the
restrictions imposed on joint shareholders under Article 12.3:


(1)
on a vote by show of hands, every person present who is a shareholder or proxy
holder and entitled to vote on the matter has one vote; and



(2)
on a poll, every shareholder entitled to vote on the matter has one vote in
respect of each share entitled to be voted on the matter and held by that
shareholder and may exercise that vote either in person or by proxy.

 
35

--------------------------------------------------------------------------------


 
12.2          Votes of Persons in Representative Capacity


A person who is not a shareholder may vote at a meeting of shareholders, whether
on a show of hands or on a poll, and may appoint a proxy holder to act at the
meeting, if, before doing so, the person satisfies the chair of the meeting, or
the directors, that the person is a legal personal representative or a trustee
in bankruptcy for a shareholder who is entitled to vote at the meeting.


12.3          Votes by Joint Holders


If there are joint shareholders in respect of any share:


(1)
any one of the joint shareholders may vote at any meeting, either personally or
by proxy, in respect of the shares as if that joint shareholder were solely
entitled to it; or



(2)
if more than one of the joint shareholders is present at any meeting, personally
or by proxy and more than one of them votes in respect of that share, then only
the vote of the joint shareholder present whose name stands first on the central
securities register in respect of the share will be counted.



12.4          Legal Personal Representatives as Joint Shareholders


Two or more legal personal representatives of a shareholder in whose sole name
any share is registered are, for the purposes of Article 12.3, deemed to be
joint shareholders.


12.5          Representative of Corporate Shareholder


If a corporation, that is not a subsidiary of the Company, is a shareholder,
that corporation may appoint a person to act as its representative at any
meeting of shareholders of the Company, and:


(1)
for that purpose, the instrument appointing a representative must:



 
(a)
be received at the registered office of the Company or at any other place
specified, in the notice calling the meeting, for the receipt of proxies, at
least the number of business days specified in the notice for the receipt of
proxies, or if no number of days is specified, two business days before the day
set for the holding of the meeting; or



 
(b)
be provided, at the meeting, to the chair of the meeting or to a person
designated by the chair of the meeting;



(2)
if a representative is appointed under this Article 12.5:



 
(a)
the representative is entitled to exercise in respect of and at that meeting the
same rights on behalf of the corporation that the representative represents as
that corporation could exercise if it were a shareholder who is an individual,
including, without limitation, the right to appoint a proxy holder; and



 
(b)
the representative, if present at the meeting, is to be counted for the purpose
of forming a quorum and is deemed to be a shareholder present in person at the
meeting.



Evidence of the appointment of any such representative may be sent to the
Company by written instrument, fax or any other method of transmitting legibly
recorded messages.
 
36

--------------------------------------------------------------------------------


 
12.6          Proxy Provisions Do Not Apply to All Companies


If and for so long as the Company is a public company or a pre-existing
reporting company which has the Statutory Reporting Company Provisions as part
of its Articles or to which the Statutory Reporting Company Provisions apply,
Articles 12.7 to 12.15 apply only insofar as they are not inconsistent with any
securities legislation in any province or territory of Canada or in the federal
jurisdiction of the United States or in any states of the United States that is
applicable to the Company and insofar as they are not inconsistent with
regulations made and the rules promulgated under that legislation and all
administrative policy statements, blanket order and rulings, notice and other
administrative directions issued by securities commissions or similar
authorities appointed under that legislation.


12.7          Appointment of Proxy Holders


Every shareholder of the Company, including a corporation that is a shareholder
but not a subsidiary of the Company, entitled to vote at a meeting of
shareholders of the Company may, by proxy, appoint one or more (but not more
than five) proxy holders to attend and act at the meeting in the manner, to the
extent and with the powers conferred by the proxy.


12.8          Alternate Proxy Holders


A shareholder may appoint one or more alternate proxy holders to act in the
place of an absent proxy holder.


12.9          When Proxy Holder Need Not Be Shareholder


A person must not be appointed as a proxy holder unless the person is a
shareholder, although a person who is not a shareholder may be appointed as a
proxy holder if.


(1)
the person appointing the proxy holder is a corporation or a representative of a
corporation appointed under Article 12.5;



(2)
the Company has at the time of the meeting for which the proxy holder is to be
appointed only one shareholder entitled to vote at the meeting; or



(3)
the shareholders present in person or by proxy at and entitled to vote at the
meeting for which the proxy holder is to be appointed, by a resolution on which
the proxy holder is not entitled to vote but in respect of which the proxy
holder is to be counted in the quorum, permit the proxy holder to attend and
vote at the meeting.



12.10        Deposit of Proxy


A proxy for a meeting of shareholders must:


(1)
be received at the registered office of the Company or at any other place
specified, in the notice calling the meeting, for the receipt of proxies, at
least the number of business days specified in the notice, or if no number of
days is specified, two business days before the day set for the holding of the
meeting; or



(2)
unless the notice provides otherwise, be provided, at the meeting, to the chair
of the meeting or to a person designated by the chair of the meeting.



A proxy may be sent to the Company by written instrument, fax or any other
method of transmitting legibly recorded messages.
 
37

--------------------------------------------------------------------------------


 
12.11        Validity of Proxy Vote


A vote given in accordance with the terms of a proxy is valid notwithstanding
the death or incapacity of the shareholder giving the proxy and despite the
revocation of the proxy or the revocation of the authority under which the proxy
is given, unless notice in writing of that death, incapacity or revocation is
received:


(1)
at the registered office of the Company, at any time up to and including the
last business day before the day set for the holding of the meeting at which the
proxy is to be used; or



(2)
at the meeting or any adjourned meeting by the chair of the meeting or adjourned
meeting, before any vote in respect of which the proxy has been given has been
taken.



12.12        Form of Proxy


A proxy, whether for a specified meeting or otherwise, must be either in the
following form or in any other form approved by the directors or the chair of
the meeting:


United Media Partners Inc.
(the "Company")


The undersigned, being a shareholder of the Company, hereby appoints [name], or
failing that person, [name], as proxy holder for the undersigned to attend, act
and vote for and on behalf of the undersigned at the meeting of shareholders of
the Company to be held on [month, day, year] and at any adjournment of that
meeting.


Number of shares in respect of which this proxy is given (if no number is
specified, then this proxy if given in respect of all shares registered in the
name of the shareholder):




Signed [month, day, year]
 

[Signature of shareholder]
 

[Name of shareholder]



12.13        Revocation of Proxy


Subject to Article 12.14, every proxy maybe revoked by an instrument in writing
that is received:


(1)
at the registered office of the Company at any time up to and including the last
business day before the day set for the holding of the meeting or any adjourned
meeting at which the proxy is to be used; or



(2)
at the meeting or any adjourned meeting by the chair of the meeting or adjourned
meeting, before any vote in respect of which the proxy has been given has been
taken.

 
38

--------------------------------------------------------------------------------


 

 
12.14        Revocation of Proxy Must Be Signed


An instrument referred to in Article 12.13 must be signed as follows:


(1)
if the shareholder for whom the proxy holder is appointed is an individual, the
instrument must be signed by the shareholder or his or her legal personal
representative or trustee in bankruptcy;



(2)
if the shareholder for whom the proxy holder is appointed is a corporation, the
instrument must be signed by the corporation or by a representative appointed
for the corporation under Article 12.5.



12.15        Production of Evidence of Authority to Vote


The chair of any meeting of shareholders may, but need not, inquire into the
authority of any person to vote at the meeting and may, but need not, demand
from that person production of evidence as to the existence of the authority to
vote.


13.        DIRECTORS


13.1           First Directors; Number of Directors


The first directors are the persons designated as directors of the Company in
the Notice of Articles that applies to the Company when it is recognized under
the Business Corporations Act. The number of directors, excluding additional
directors appointed under Article 14.8, is set at:


(1)
subject to paragraphs (2) and (3), the number of directors that is equal to the
number of the Company’s first directors;



(2)
if the Company is a public company, the greater of three and the most recently
set of:



 
(a)
the number of directors set by ordinary resolution (whether or not previous
notice of the resolution was given); and



 
(b)
the number of directors set under Article 14.4;



(3)
if the Company is not a public company, the most recently set of:



 
(a)
the number of directors set by ordinary resolution (whether or not previous
notice of the resolution was given); and



 
(b)
the number of directors set under Article 14.4.



13.2           Change in Number of Directors


If the number of directors is set under Articles 13.1(2)(a) or 13.1(3)(a):


(1)
the shareholders may elect or appoint the directors needed to fill any vacancies
in the board of directors up to that number;



(2)
if the shareholders do not elect or appoint the directors needed to fill any
vacancies in the board of directors up to that number contemporaneously with the
setting of that number, then the directors, subject to Article 14.8, may
appoint, or the shareholders may elect or appoint, directors to fill those
vacancies.

 
39

--------------------------------------------------------------------------------


 
 
13.3           Directors' Acts Valid Despite Vacancy


An act or proceeding of the directors is not invalid merely because fewer than
the number of directors set or otherwise required under these Articles is in
office.


13.4           Qualifications of Directors


A director is not required to hold a share in the capital of the Company as
qualification for his or her office but must be qualified as required by the
Business Corporations Act to become, act or continue to act as a director.


13.5           Remuneration of Directors


The directors are entitled to the remuneration for acting as directors, if any,
as the directors may from time to time determine. If the directors so decide,
the remuneration of the directors, if any, will be determined by the
shareholders. That remuneration may be in addition to any salary or other
remuneration paid to any officer or employee of the Company as such, who is also
a director.


13.6           Reimbursement of Expenses of Directors


The Company must reimburse each director for the reasonable expenses that he or
she may incur in and about the business of the Company.


13.7           Special Remuneration for Directors


If any director performs any professional or other services for the Company that
in the opinion of the directors are outside the ordinary duties of a director,
or if any director is otherwise specially occupied in or about the Company's
business, he or she may be paid remuneration fixed by the directors, or, at the
option of that director, fixed by ordinary resolution, and such remuneration may
be either in addition to, or in substitution for, any other remuneration that he
or she may be entitled to receive.


13.8           Gratuity, Pension or Allowance on Retirement of Director


Unless otherwise determined by ordinary resolution, the directors on behalf of
the Company may pay a gratuity or pension or allowance on retirement to any
director who has held any salaried office or place of profit with the Company or
to his or her spouse or dependants and may make contributions to any fund and
pay premiums for the purchase or provision of any such gratuity, pension or
allowance.
 
40

--------------------------------------------------------------------------------




14.        ELECTION AND REMOVAL OF DIRECTORS


14.1           Election at Annual General Meeting


At every annual general meeting and in every unanimous resolution contemplated
by Article 10.2:


(1)
the shareholders entitled to vote at the annual general meeting for the election
of directors must elect, or in the unanimous resolution appoint, a board of
directors consisting of the number of directors for the time being set under
these Articles; and



(2)
unless otherwise determined by resolution of the board of directors, all the
directors cease to hold office immediately before the election or appointment of
directors under paragraph (1), but are eligible for re-election or
re-appointment.



14.2           Consent to be a Director


No election, appointment or designation of an individual as a director is valid
unless:


(1)
that individual consents to be a director in the manner provided for in the
Business Corporations Act;



(2)
that individual is elected or appointed at a meeting at which the individual is
present and the individual does not refuse, at the meeting, to be a director; or



(3)
with respect to first directors, the designation is otherwise valid under the
Business Corporations Act.



14.3           Failure to Elect or Appoint Directors


 
If:



(1)
the Company fails to hold an annual general meeting, and all the shareholders
who are entitled to vote at an annual general meeting fail to pass the unanimous
resolution contemplated by Article 10.2, on or before the date by which the
annual general meeting is required to be held under the Business Corporations
Act; or



(2)
the shareholders fail, at the annual general meeting or in the unanimous
resolution contemplated by Article 10.2, to elect or appoint any directors;



 
then each director then in office continues to hold office until the earlier of:



(3)
the date on which his or her successor is elected or appointed; and



(4)
the date on which he or she otherwise ceases to hold office under the Business
Corporations Act or these Articles.

 
41

--------------------------------------------------------------------------------


 
14.4           Places of Retiring Directors Not Filled


If, at any meeting of shareholders at which there should be an election of
directors, the places of any of the retiring directors are not filled by that
election, those retiring directors who are not re-elected and who are asked by
the newly elected directors to continue in office will, if willing to do so,
continue in office to complete the number of directors for the time being set
pursuant to these Articles until further new directors are elected at a meeting
of shareholders convened for that purpose. If any such election or continuance
of directors does not result in the election or continuance of the number of
directors for the time being set pursuant to these Articles, the number of
directors of the Company is deemed to be set at the number of directors actually
elected or continued in office.


14.5           Directors May Fill Casual Vacancies


Any casual vacancy occurring in the board of directors may be filled by the
directors.


14.6           Remaining Directors Power to Act


The directors may act notwithstanding any vacancy in the board of directors, but
if the Company has fewer directors in office than the number set pursuant to
these Articles as the quorum of directors, the directors may only act for the
purpose of appointing directors up to that number or of summoning a meeting of
shareholders for the purpose of filling any vacancies on the board of directors
or, subject to the Business Corporations Act, for any other purpose.


14.7           Shareholders May Fill Vacancies


If the Company has no directors or fewer directors in office than the number set
pursuant to these Articles as the quorum of directors, the shareholders may
elect or appoint directors to fill any vacancies on the board of directors.


14.8           Additional Directors


Notwithstanding Articles 13.1 and 13.2, between annual general meetings or
unanimous resolutions contemplated by Article 10.2, the directors may appoint
one or more additional directors, but the number of additional directors
appointed under this Article 14.8 must not at any time exceed:


(1)
one-third of the number of first directors, if, at the time of the appointments,
one or more of the first directors have not yet completed their first term of
office; or



(2)
in any other case, one-third of the number of the current directors who were
elected or appointed as directors other than under this Article 14.8.



Any director so appointed ceases to hold office immediately before the next
election or appointment of directors under Article 14.1(1), but is eligible for
re-election or re-appointment.
 
42

--------------------------------------------------------------------------------


 
14.9           Ceasing to be a Director


A director ceases to be a director when:


(1)
the term of office of the director expires;



(2)
the director dies;



(3)
the director resigns as a director by notice in writing provided to the Company
or a lawyer for the Company; or



(4)
the director is removed from office pursuant to Articles 14.10 or 14.11.



14.10          Removal of Director by Shareholders


The Company may remove any director before the expiration of his or her term of
office by special resolution. In that event, the shareholders may elect, or
appoint by ordinary resolution, a director to fill the resulting vacancy. If the
shareholders do not elect or appoint a director to fill the resulting vacancy
contemporaneously with the removal, then the directors may appoint or the
shareholders may elect, or appoint by ordinary resolution, a director to fill
that vacancy.


14.11          Removal of Director by Directors


The directors may remove any director before the expiration of his or her term
of office if the director is convicted of an indictable offence, or if the
director ceases to be qualified to act as a director of a company and does not
promptly resign, and the directors may appoint a director to fill the resulting
vacancy.


15.        ALTERNATE DIRECTORS


15.1           Appointment of Alternate Director


Any director (an “appointor”) may by notice in writing received by the Company
appoint any person (an “appointee”) who is qualified to act as a director to be
his or her alternate to act in his or her place at meetings of the directors or
committees of the directors at which the appointor is not present unless (in the
case of an appointee who is not a director) the directors have reasonably
disapproved the appointment of such person as a alternate director and have
given notice to that effect to his or her appointor within a reasonable time
after the notice of appointment is received by the Company.


15.2           Notice of Meetings


Every alternate director so appointed is entitled to notice of meetings of the
directors and of committees of the directors of which his or her appointor is a
member and to attend and vote as a director at any such meetings at which his or
her appointor is not present.
 
43

--------------------------------------------------------------------------------



 
15.3           Alternate for More Than One Director Attending Meetings


A person may be appointed as an alternate director by more than one director,
and an alternate director:


(1)
will be counted in determining the quorum for a meeting of directors once for
each of his or her appointors and, in the case of an appointee who is also a
director, once more in that capacity;



(2)
has a separate vote at a meeting of directors for each of his or her appointors
and, in the case of an appointee who is also a director, an additional vote in
that capacity;



(3)
will be counted in determining the quorum for a meeting of a committee of
directors once for each of his or her appointors who is a member of that
committee and, in the case of an appointee who is also a member of that
committee as a director, once more in that capacity;



(4)
has a separate vote at a meeting of a committee of directors for each of his or
her appointors who is a member of that committee and, in the case of an
appointee who is also a member of that committee as a director, an additional
vote in that capacity.



15.4           Consent Resolutions


Every alternate director, if authorized by the notice appointing him or her, may
sign in place of his or her appointor any resolutions to be consent to in
writing.


15.5           Alternate Director Not an Agent


Every alternate director is deemed not to be the agent of his or her appointor.


15.6           Revocation of Appointment of Alternate Director


An appointor may at any time, by notice in writing receive by the Company,
revoke the appointment of an alternate director appointed by him or her.


15.7           Ceasing to be an Alternate Director


The appointment of an alternate director ceases when:


(1)
his or her appointor ceases to be a director and is not promptly re-elected or
re-appointed;



(2)
the alternate director dies;



(3)
the alternate director resigns as an alternate director by notice in writing
provided to the Company or a lawyer for the Company;



(4)
the alternate director ceases to be qualified to act as a director; or



(5)
his or her appointor revokes the appointment of the alternate director.

 
44

--------------------------------------------------------------------------------



 
15.8           Remuneration and Expenses of Alternate Director


The Company may reimburse an alternate director for the reasonable expenses that
would be properly reimbursed if he or she were a director, and the alternate
director is entitled to receive from the Company such proportion, if any, of the
remuneration otherwise payable to the appointor as the appointor may from time
to time direct.


16.        POWERS AND DUTIES OF DIRECTORS


16.1           Powers of Management


The directors must, subject to the Business Corporations Act and these Articles,
manage or supervise the management of the business and affairs of the Company
and have the authority to exercise all such powers of the Company as are not, by
the Business Corporations Act or by these Articles, required to be exercised by
the shareholders of the Company.


16.2           Appointment of Attorney of Company


The directors may from time to time, by power of attorney or other instrument,
under seal if so required by law, appoint any person to be the attorney of the
Company for such purposes, and with such powers, authorities and discretions
(not exceeding those vested in or exercisable by the directors under these
Articles and excepting the power to fill vacancies in the board of directors, to
remove a director, to change the membership of, or fill vacancies in, any
committee of the directors, to appoint or remove officers appointed by the
directors and to declare dividends) and for such period, and with such
remuneration and subject to such conditions as the directors may think fit. Any
such power of attorney may contain such provisions for the protection or
convenience of persons dealing with such attorney as the directors think fit.
Any such attorney may be authorized by the directors to sub-delegate all or any
of the powers, authorities and discretions for the time being vested in him or
her.


16.3           Setting Remuneration of Auditor


The directors may set the remuneration of the auditor of the Company without the
prior approval of the shareholders.


17.        DISCLOSURE OF INTEREST OF DIRECTORS


17.1           Obligation to Account for Profits


A director or senior officer who holds a disclosable interest (as that term is
used in the Business Corporations Act) in a contract or transaction into which
the Company has entered or proposes to enter is liable to account to the Company
for any profit that accrues to the director or senior officer under or as a
result of the contract or transaction only if and to the extent provided in the
Business Corporations Act.


17.2           Restrictions on Voting by Reason of Interest


A director who holds a disclosable interest in a contract or transaction into
which the Company has entered or proposes to enter is not entitled to vote on
any directors’ resolution to approve that contract or transaction, unless all
the directors have a disclosable interest in that contract or transaction, in
which case any or all of those directors may vote on such resolution.
 
45

--------------------------------------------------------------------------------


 


17.3           Interested Director Counted in Quorum


A director who holds a disclosable interest in a contract or transaction into
which the Company has entered or proposes to enter and who is present at the
meeting of directors at which the contract or transaction is considered for
approval may be counted in the quorum at the meeting whether or not the director
votes on any or all of the resolutions considered at the meeting.


17.4           Disclosure of Conflict of Interest or Property


A director or senior officer who holds any office or possesses any property,
right or interest that could result, directly or indirectly, in the creation of
a duty or interest that materially conflicts with that individual’s duty or
interest as a director or senior officer, must disclose the nature and extent of
the conflict as required by the Business Corporations Act.


17.5           Director Holding Other Office in the Company


A director may hold any office or place of profit with the Company, other than
the office of auditor of the Company, in addition to his or her office of
director for the period and on the terms (as to remuneration or otherwise) that
the directors may determine.


17.6           No Disqualification


No director or intended director is disqualified by his or her office from
contracting with the Company either with regard to the holding of any office or
place of profit the director holds with the Company or as vendor, purchaser or
otherwise, and no contract or transaction entered into by or on behalf of the
Company in which a director is in any way interested is liable to be voided for
that reason.


17.7           Professional Services by Director or Officer


Subject to the Business Corporations Act, a director or officer, or any person
in which a director or officer has an interest, may act in a professional
capacity for the Company, except as auditor of the Company, and the director or
officer or such person is entitled to remuneration for professional services as
if that director or officer were not a director or officer.


17.8           Director or Officer in Other Corporations


A director or officer may be or become a director, officer or employee of, or
otherwise interested in, any person in which the Company may be interested as a
shareholder or otherwise, and, subject to the Business Corporations Act, the
director or officer is not accountable to the Company for any remuneration or
other benefits received by him or her as director, officer or employee of, or
from his or her interest in, such other person.


18.        PROCEEDINGS OF DIRECTORS


18.1           Meetings of Directors


The directors may meet together for the conduct of business, adjourn and
otherwise regulate their meetings as they think fit, and meetings of the
directors held at regular intervals may be held at the place, at the time and on
the notice, if any, as the directors may from time to time determine.
 
46

--------------------------------------------------------------------------------


 


18.2           Voting at Meetings


Questions arising at any meeting of directors are to be decided by a majority of
votes and, in the case of an equality of votes, the chair of the meeting does
not have a second or casting vote.


18.3           Chair of Meetings


The following individual is entitled to preside as chair at a meeting of
directors:


(1)
the chair of the board, if any;



(2)
in the absence of the chair of the board, the president, if any, if the
president is a director; or



(3)
any other director chosen by the directors if:



 
(a)
neither the chair of the board nor the president, if a director, is present at
the meeting within 15 minutes after the time set for holding the meeting;



 
(b)
neither the chair of the board nor the president, if a director, is willing to
chair the meeting; or



 
(c)
the chair of the board and the president, if a director, have advised the
secretary, if any, or any other director, that they will not be present at the
meeting.



18.4           Meetings by Telephone or Other Communications Medium


A director may participate in a meeting of the directors or of any committee of
the directors:


(a)
in person;



(b)
by telephone; or



(c)
with the consent of all the directors who wish to participate in the meeting, by
other communications medium;



if all directors participating in the meeting, whether in person or by telephone
or other communications medium, are able to communicate with each other. A
director who participates in a meeting in a manner contemplated by this Article
18.4 is deemed for all purposes of the Business Corporations Act and these
Articles to be present at the meeting and to have agreed to participate in that
manner.
 
47

--------------------------------------------------------------------------------



 
18.5           Calling of Meetings


A director may, and the secretary or an assistant secretary of the Company, if
any, on the request of a director must, call a meeting of the directors at any
time.
18.6           Notice of Meetings


Other than for meetings held at regular intervals as determined by the directors
pursuant to Article 18.1, reasonable notice of each meeting of the directors,
specifying the place, day and time of that meeting must be given to each of the
directors and the alternate directors by any method set out in Article 24.1 or
orally or by telephone.


18.7            When Notice Not Required


It is not necessary to give notice of a meeting of the directors to a director
or an alternate director if


(1)
the meeting is to be held immediately following a meeting of shareholders at
which that director was elected or appointed, or is the meeting of the directors
at which that director is appointed; or



(2)
the director or alternate director, as the case may be, has waived notice of the
meeting.



18.8            Meeting Valid Despite Failure to Give Notice


The accidental omission to give notice of any meeting of directors to, or the
non-receipt of any notice by, any director or alternate director, does not
invalidate any proceedings at that meeting.


18.9            Waiver of Notice of Meetings


Any director or alternate director may send to the Company a document signed by
him or her waiving notice of any past, present or future meeting or meetings of
the directors and may at any time withdraw that waiver with respect to meetings
held after that withdrawal. After sending a waiver with respect to all future
meetings and until that waiver is withdrawn, no notice of any meeting of the
directors need be given to that director and, unless the director otherwise
requires by notice in writing to the Company, to his or her alternate director,
and all meetings of the directors so held are deemed not to be improperly called
or constituted by reason of notice not having been given to such director or
alternate director. Attendance of a director or alternate director at a meeting
of the directors is a waiver of notice of the meeting unless that director or
alternate director attends the meeting for the express purpose of objecting to
the transaction of any business on the grounds that the meeting is not lawfully
called.


18.10          Quorum


The quorum necessary for the transaction of the business of the directors may be
set by the directors and, if not so set, is deemed to be set at a majority of
the directors in office or, if the number of directors is set at one, is deemed
to be set at one director, and that director may constitute a meeting.
 
48

--------------------------------------------------------------------------------


 
18.11          Validity of Acts Where Appointment Defective


Subject to the Business Corporations Act, an act of a director or officer is not
invalid merely because of an irregularity in the election or appointment or a
defect in the qualification of that director or officer.


18.12          Consent Resolutions in Writing


A resolution of the directors or of any committee of the directors may be passed
without a meeting:


(1)
in all cases, if each of the directors entitled to vote on the resolution
consents to it in writing; or



(2)
in the case of a resolution to approve a contract or transaction in respect of
which a director has disclosed that he or she may have a disclosable interest,
if each of the other directors who have not made such a disclosure consents in
writing to the resolution.



A consent in writing under this Article 18.12 may be by signed document, fax
email or any other method of transmitting legible recorded messages. A consent
in writing may be in two or more counterparts which together are deemed to
constitute one consent in writing. A resolution of the directors or of any
committee of the directors passed in accordance with this Article 18.12 is
effective on the date stated in the consent in writing or on the latest date
stated on any counterpart and is deemed to be a proceeding at a meeting of
directors or of the committee of the directors and to be as valid and effective
as if it had been passed at a meeting of the directors or of the committee of
the directors that satisfies all the requirements of the Business Corporations
Act and all the requirements of these Articles relating to meetings of the
directors or of a committee of the directors.


19.           COMMITTEES


19.1           Appointment and Powers of Executive Committee


The directors may, by resolution, appoint an executive committee consisting of
the director or directors that they consider appropriate, and this committee
has, during the intervals between meeting of the board of directors, all of the
directors’ powers, except:


(1)
the power to fill vacancies in the board of directors;



(2)
the power to remove a director;



(3)
the power to change the membership of, or fill vacancies in, any committee of
the directors; and



(4)
such other powers, if any, as may be set out in the resolution or any subsequent
directors’ resolution.



19.2           Appointment and Powers of Other Committees


The directors may, by resolution:


(1)
appoint one or more committees (other than the executive committee) consisting
of the director or directors that they consider appropriate;



(2)
delegate to a committee appointed under paragraph (1) any of the directors’
powers, except:



 
(a)
the power to fill vacancies in the board of directors;



 
(b)
the power to remove a director;



 
(c)
the power to change the membership of, or fill vacancies in, any committee of
the directors; and



 
(d)
the power to appoint or remove officers appointed by the directors; and



(3)
make any delegation referred to in paragraph (2) subject to the conditions set
out in the resolution or any subsequent directors’ resolution.

 
49

--------------------------------------------------------------------------------



 
19.3           Obligations of Committees


Any committee appointed under Articles 19.1 or 19.2, in the exercise of the
powers delegated to it, must:


(1)
conform to any rules that may from time to time be imposed on it by the
directors; and



(2)
report every act or thing done in exercise of those powers at such times as the
directors may require.



19.4           Powers of Board


The directors may, at any time, with respect to a committee appointed under
Articles 19.1 or 19.2:


(1)
revoke or alter the authority given to the committee, or override a decision
made by the committee, except as to acts done before such revocation, alteration
or overriding;



(2)
terminate the appointment of, or change the membership of, the committee; and



(3)
fill vacancies in the committee.



19.5
Committee Meetings



Subject to Article 19.2(1) and unless the directors otherwise provide in the
resolution appointing the committee or in any subsequent resolution, with
respect to a committee appointed under Articles 19.1 or 19.2:


(1)
the committee may meet and adjourn as it thinks proper;



(2)
the committee may elect a chair of its meetings but, if no chair of a meeting is
elected, or if at a meeting the chair of the meeting is not present within 15
minutes after the time set for holding the meeting, the directors present who
are members of the committee may choose one of their number to chair the
meeting;



(3)
a majority of the members of the committee constitutes a quorum of the
committee; and



(4)
questions arising at any meeting of the committee are determined by a majority
of votes of the members present, and in case of an equality of votes, the chair
of the meeting does not have a second or casting vote.

 
50

--------------------------------------------------------------------------------


 
20.           OFFICERS


20.1           Directors May Appoint Officers


The directors may, from time to time, appoint such officers, if any, as the
directors determine and the directors may, at any time, terminate any such
appointment.


20.2           Functions, Duties and Powers of Officers


The directors may, for each officer:


(1)
determine the functions and duties of the officer;



(2)
entrust to and confer on the officer any of the powers exercisable by the
directors on such terms and conditions and with such restrictions as the
directors think fit; and



(3)
revoke, withdraw, alter or vary all or any of the functions, duties and powers
of the officer.



20.3           Qualifications


No officer may be appointed unless that officer is qualified in accordance with
the Business Corporations Act. One person may hold more than one position as an
officer of the Company. Any person appointed as the chair of the board or as the
managing director must be a director. Any other officer need not be a director.


20.4           Remuneration and Terms of Appointment


All appointments of officers are to be made on the terms and conditions and at
the remuneration (whether by way of salary, fee, commission, participation in
profits or otherwise) that the directors think fit and are subject to
termination at the pleasure of the directors, and an officer may in addition to
such remuneration be entitled to receive, after he or she ceases to hold such
office or leaves the employment of the Company, a pension or gratuity.


21.           INDEMNIFICATION


21.1           Definitions


In this Article 21:


(1)
“eligible penalty” means a judgment, penalty or fine awarded or imposed in, or
an amount paid in settlement of, an eligible proceeding;



(2)
“eligible proceeding” means a legal proceeding or investigative action, whether
current, threatened, pending or completed, in which a director, former director
or alternate director of the Company (an “eligible party”) or any of the heirs
and legal personal representatives of the eligible party, by reason of the
eligible party being or having been a director or alternate director of the
Company:



 
(a)
is or may be joined as a party; or



 
(b)
is or may be liable for or in respect of a judgment, penalty or fine in, or
expenses related to, the proceeding;



(3)
“expenses” has the meaning set out in the Business Corporations Act.



51

--------------------------------------------------------------------------------


 
21.2           Mandatory Indemnification of Directors and Former Directors


Subject to the Business Corporations Act, the Company must indemnify a director,
former director or alternate director of the Company and his or her heirs and
legal personal representatives against all eligible penalties to which such
person is or may be liable, and the Company must, after the final disposition of
an eligible proceeding, pay the expenses actually and reasonably incurred by
such person in respect of that proceeding. Each director and alternate director
is deemed to have contracted with the Company on the terms of the indemnity
contained in this Article 21.2.


21.3           Indemnification of Other Persons


Subject to any restrictions in the Business Corporations Act, the Company may
indemnify any person.


21.4           Non-Compliance with Business Corporations Act


The failure of a director, alternate director or officer of the Company to
comply with the Business Corporations Act or these Articles does not invalidate
any indemnity to which he or she is entitled under this Part.


21.5           Company May Purchase Insurance


The Company may purchase and maintain insurance for the benefit of any person
(or his or her heirs or legal personal representatives) who:


(1)
is or was a director, alternate director, officer, employee or agent of the
Company;



(2)
is or was a director, alternate director, officer, employee or agent of a
corporation at a time when the corporation is or was an affiliate of the
Company;



(3)
at the request of the Company, is or was a director, alternate director,
officer, employee or agent of a corporation or of a partnership, trust, joint
venture or other unincorporated entity;



(4)
at the request of the Company, holds or held a position equivalent to that of a
director, alternate director or officer of a partnership, trust, joint venture
or other unincorporated entity;



against any liability incurred by him or her as such director, alternate
director, officer, employee or agent or person who holds or held such equivalent
position.


22.           DIVIDENDS


22.1           Payment of Dividends Subject to Special Rights


The provisions of this Article 22 are subject to the rights, if any, of
shareholders holding shares with special rights as to dividends.
 
52

--------------------------------------------------------------------------------



 
22.2           Declaration of Dividends


Subject to the Business Corporations Act, the directors may from time to time
declare and authorize payment of such dividends as they may deem advisable.


22.3           No Notice Required


The directors need not give notice to any shareholder of any declaration under
Article 22.2.


22.4           Record Date


The directors may set a date as the record date for the purpose of determining
shareholders entitled to receive payment of a dividend. The record date must not
precede the date on which the dividend is to be paid by more than two months. If
no record date is set, the record date is 5 p.m. on the date on which the
directors pass the resolution declaring the dividend.


22.5           Manner of Paying Dividend


A resolution declaring a dividend may direct payment of the dividend wholly or
partly by the distribution of specific assets or of fully paid shares or of
bonds, debentures or other securities of the Company, or in any one or more of
those ways.


22.6           Settlement of Difficulties


If any difficulty arises in regard to a distribution under Article 22.5, the
directors may settle the difficulty as they deem advisable, and, in particular,
may:


(1)
set the value for distribution of specific assets;



(2)
determine that cash payments in substitution for all or any part of the specific
assets to which any shareholders are entitled may be made to any shareholders on
the basis of the value so fixed in order to adjust the rights of all parties;
and



(3)
vest any such specific assets in trustees for the persons entitled to the
dividend.



22.7           When Dividend Payable


Any dividend may be made payable on such date as is fixed by the directors.
 
53

--------------------------------------------------------------------------------




22.8           Dividends to be Paid in Accordance with Number of Shares


All dividends on shares of any class or series of shares must be declared and
paid according to the number of such shares held.


22.9           Receipt by Joint Shareholders


If several persons are joint shareholders of any share, any one of them may give
an effective receipt for any dividend, bonus or other money payable in respect
of the share.


22.10         Dividend Bears No Interest


No dividend bears interest against the Company.


22.11         Fractional Dividends


If a dividend to which a shareholder is entitled includes a fraction of the
smallest monetary unit of the currency of the dividend, that fraction may be
disregarded in making payment of the dividend and that payment represents full
payment of the dividend.


22.12         Payment of Dividends


Any dividend or other distribution payable in cash in respect of shares may be
paid by cheque, made payable to the order of the person to whom it is sent, and
mailed to the address of the shareholder, or in the case of joint shareholders,
to the address of the joint shareholder who is first named on the central
securities register, or to the person and to the address the shareholder or
joint shareholders may direct in writing. The mailing of such cheque will, to
the extent of the sum represented by the cheque (plus the amount of the tax
required by law to be deducted), discharge all liability for the dividend unless
such cheque is not paid on presentation or the amount of tax so deducted is not
paid to the appropriate taxing authority.


22.13         Capitalization of Retained Earnings or Surplus


Notwithstanding anything contained in these Articles, the directors may from
time to time capitalize any retained earnings or surplus of the Company and may
from time to time issue, as fully paid, shares or any bonds, debentures or other
securities of the Company as a dividend representing the retained earnings or
surplus or any part thereof.


23.        DOCUMENTS, RECORDS AND REPORTS


23.1           Recording of Financial Affairs


The directors must cause adequate accounting records to be kept to record
properly the financial affairs and condition of the Company and to comply with
the Business Corporations Act.


23.2           Inspection of Accounting Records


Unless the directors determine otherwise, or unless otherwise determined by
ordinary resolution, no shareholder of the Company is entitled to inspect or
obtain a copy of any accounting records of the Company.
 
54

--------------------------------------------------------------------------------


 


24.        NOTICES


24.1           Method of Giving Notice


Unless the Business Corporations Act or these Articles provides otherwise, a
notice, statement, report or other record required or permitted by the Business
Corporations Act or these Articles to be sent by or to a person may be sent by
any one of the following methods:


(1)
mail addressed to the person at the applicable address for that person as
follows:



 
(a)
for a record mailed to a shareholder, the shareholder’s registered address;



 
(b)
for a record mailed to a director or officer, the prescribed address for mailing
shown for the director or officer in the records kept by the Company or the
mailing address provided by the recipient for the sending of that record or
records of that class;



 
(c)
in any other case, the mailing address of the intended recipient;



(2)
delivery at the applicable address for that person as follows, addressed to the
person:



 
(a)
for a record delivered to a shareholder, the shareholder’s registered address;



 
(b)
for a record delivered to a director or officer, the prescribed address for
delivery shown for the director or officer in the records kept by the Company or
the delivery address provided by the recipient for the sending of that record or
records of that class;



 
(c)
in any other case, the delivery address of the intended recipient;



(3)
fax to the fax number provided by the intended recipient for the sending of that
record or records of that class;



(4)
email to the email address provided by the intended recipient for the sending of
that record or records of that class; and



(5)
physical delivery to the intended recipient.



24.2           Deemed Receipt


 
A notice, statement, report or other record that is:



(1)
mailed to a person by ordinary mail to the applicable address for that person
referred to in Article 24.1 is deemed to be received by the person to whom it
was mailed on the day, Saturdays, Sundays and holidays excepted, following the
date of mailing;



(2)
faxed to a person to the fax number provided by that person referred to in
Article 24.1 is deemed to be received by that person to whom it was faxed on the
day it was faxed; and



(3)
emailed to a person to the email address provided by that person referred to in
Article 24.1 is deemed to be received by the person to whom it was emailed on
the day it was emailed.

 
55

--------------------------------------------------------------------------------


 
24.3           Certificate of Sending


A certificate signed by the secretary, if any, or other officer of the Company
or of any other corporation acting in that behalf for the Company stating that a
notice, statement, report or other record was addressed as required by Article
24.1, prepaid and mailed or otherwise sent as permitted by Article 24.1 is
conclusive evidence of that fact.


24.4           Notice to Joint Shareholders


A notice, statement, report or other record may be provided by the Company to
the joint shareholders of a share by providing the notice to the joint
shareholder first named in the central securities register in respect of the
share.


24.5           Notice to Trustees


A notice, statement, report or other record may be provided by the Company to
the persons entitled to a share in consequence of the death, bankruptcy or
incapacity of a shareholder by:


(1)           mailing the record, addressed to them:


 
(a)
by name, by the title of the legal personal representative of the deceased or
incapacitated shareholder, by the title of trustee of the bankrupt shareholder
or by any similar description; and



 
(b)
at the address, if any, supplied to the Company for that purpose by the persons
claiming to be so entitled; or



(2)
if an address referred to in paragraph (1)(b) has not been supplied to the
Company, by giving the notice in a manner in which it might have been given if
the death, bankruptcy or incapacity had not occurred.



25.        SEAL


25.1           Who May Attest Seal


Except as provided in Articles 25.2 and 25.3, the Company's seal, if any, must
not be impressed on any record except when that impression is attested by the
signatures of:


(1)
any two directors;



(2)
any officer, together with any director;



(3)
if the company only has one director, that director; or



(4)
any one or more directors or officers or persons as may be determined by the
directors.



56

--------------------------------------------------------------------------------


 
25.2           Sealing Copies


For the purpose of certifying under seal a certificate of incumbency of the
directors or officers of the Company or a true copy of any resolution or other
document, despite Article 25.1, the impression of the seal may be attested by
the signature of any director or officer.


25.3           Mechanical Reproduction of Seal


The directors may authorize the seal to be impressed by third parties on share
certificates or bonds, debentures or other securities of the Company as they may
determine appropriate from time to time. To enable the seal to be impressed on
any share certificates or bonds, debentures or other securities of the Company,
whether in definitive or interim form, on which facsimiles of any of the
signatures of the directors or officers of the Company are, in accordance with
the Business Corporations Act or these Articles, printed or otherwise
mechanically reproduced, there may be delivered to the person employed to
engrave, lithograph or print such definitive or interim share certificates or
bonds, debentures or other securities one or more unmounted dies reproducing the
seal and the chair of the board or any senior officer together with the
secretary, treasurer, secretary-treasurer, an assistant secretary, an assistant
treasurer or an assistant secretary-treasurer may in writing authorize such
person to cause the seal to be impressed on such definitive or interim share
certificates or bonds, debentures or other securities by the use of such dies.
Share certificates or bonds, debentures or other securities to which the seal
has been so impressed are for all purposes deemed to be under and to bear the
seal impressed on them.


26.        SPECIAL RIGHTS AND RESTRICTIONS ATTACHING TO PREFERRED SHARES


26.1           Voting


Subject to the rights of the holders of preferred shares to vote at a class
meeting of the holders of such shares, the holders of preferred shares are not
entitled to receive notice of, or attend and vote at, any meetings of the
shareholders of the Company.


26.2           Winding Up


In the event of the liquidation, dissolution or winding up of the Company or
other distribution of property or assets of the Company among its shareholders
for the purpose of winding up its affairs, each holder of a preferred share will
be entitled, as such, in respect of each such share to receive from the property
and assets of the Company an amount equal to the price paid by the holder to the
Company for each such share before any amount shall be paid or any property or
assets of the Company distributed to the holders of any other class of shares of
the Company, but shall not be entitled to share any further in the distribution
of the property or assets of the Company.